 

Exhibit 10.2





 

 

Published CUSIP Numbers Deal: 29443BAG4 Facility: 29443BAH2

 

364-DAY CREDIT AGREEMENT

 

Dated as of November 21, 2015 among

 

EQUIFAX INC., as the Borrower,

 

SUNTRUST BANK, as Administrative Agent,

 

And

 

The Other Lenders From Time To Time Party Hereto

 



 

 



SUNTRUST ROBINSON HUMPHREY, INC., J.P. MORGAN SECURITIES LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, and WELLS FARGO SECURITIES, LLC, as Joint
Lead Arrangers

  

And

  

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A., as
Co-Syndication Agents

  

 

 

 

Table of Contents

 

    Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1       1.02 Other Interpretive Provisions 26       1.03 Accounting Terms
27       1.04 Rounding 28       1.05 Times of Day 28       1.06 Letter of Credit
Amounts 28       ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 28       2.01
Committed Loans 28       2.02 Borrowings, Conversions and Continuations of
Committed Loans 29       2.03 Letters of Credit 30       2.04 Swing Line Loans
39       2.05 Prepayments 41       2.06 Termination or Reduction of Commitments
42       2.07 Repayment of Loans 43       2.08 Interest 43       2.09 Fees 44  
    2.10 Computation of Interest and Fees 45       2.11 Evidence of Debt 45    
  2.12 Payments Generally; Administrative Agent’s Clawback 45       2.13 Sharing
of Payments by Lenders 47       2.14 Cash Collateral 48       2.15 Defaulting
Lenders 49       ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY 51      
3.01 Taxes 51       3.02 Illegality 56       3.03 Inability to Determine Rates
56       3.04 Increased Costs; Reserves on Eurodollar Rate Loans 57       3.05
Compensation for Losses 58       3.06 Mitigation Obligations; Replacement of
Lenders 59

 

 -i- 

 

 

Table of Contents

(continued)

 

    Page       3.07 Survival 59       ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS 60       4.01 Conditions of Initial Credit Extension 61       4.02
Conditions to all Credit Extensions 63       ARTICLE V. REPRESENTATIONS AND
WARRANTIES 64       5.01 Representations and Warranties 64       5.02 Survival
of Representations and Warranties, Etc 69       ARTICLE VI. FINANCIAL
INFORMATION AND NOTICES 69       6.01 Financial Statements, Etc 70       6.02
Officer’s Compliance Certificate 71       6.03 Accountants’ Certificate 71      
6.04 Other Reports 71       6.05 Notice of Litigation and Other Matters 71      
6.06 Ratings Information 72       6.07 Accuracy of Information 72       ARTICLE
VII. AFFIRMATIVE COVENANTS 72       7.01 Preservation of Corporate Existence and
Related Matters 72       7.02 Maintenance of Property 73       7.03 Insurance 73
      7.04 Accounting Methods and Financial Records 73       7.05 Payment and
Performance of Obligations 73       7.06 Compliance With Laws and Approvals 73  
    7.07 Environmental Laws 74       7.08 Compliance with ERISA; ERISA Notices
74       7.09 Conduct of Business 75       7.10 Visits and Inspections 75      
7.11 Use of Proceeds 75       ARTICLE VIII. NEGATIVE COVENANTS 75       8.01
Maximum Leverage Ratio 75       8.02 Liens 75

 

 -ii- 

 

 

Table of Contents

(continued)

 

    Page       8.03 Limitations on Subsidiary Debt 77       8.04 Limitations on
Mergers and Liquidation 78       8.05 Limitation on Asset Dispositions 79      
8.06 Limitations on Acquisitions 79       8.07 Limitation on Restricted
Investments 79       8.08 Limitation on Restricted Payments 79       8.09
Limitation on Transactions with Affiliates 79       8.10 Limitation on Certain
Accounting Changes 79       8.11 Limitation of Restricting Subsidiary Dividends
and Distributions 80       8.12 Hedging Agreements 80       ARTICLE IX. EVENTS
OF DEFAULT AND REMEDIES 80       9.01 Events of Default 80       9.02 Remedies
Upon Event of Default 83       9.03 Rights and Remedies Cumulative; Non-Waiver;
etc 83       9.04 Application of Funds 84       ARTICLE X. ADMINISTRATIVE AGENT
85       10.01 Appointment and Authority 85       10.02 Rights as a Lender 86  
    10.03 Provisions 86       10.04 Reliance by Administrative Agent 87      
10.05 Delegation of Duties 87       10.06 Resignation of Administrative Agent 88
      10.07 Non-Reliance on Administrative Agent and Other Lenders 89      
10.08 No Other Duties, Etc 89       10.09 Administrative Agent May File Proofs
of Claim 90       ARTICLE XI. MISCELLANEOUS 91       11.01 Amendments, Etc 91  
    11.02 Notices; Effectiveness; Electronic Communication 92       11.03 No
Waiver; Cumulative Remedies; Enforcement 93       11.04 Expenses; Indemnity;
Damage Waiver 94

 

 -iii- 

 

 

Table of Contents

(continued)

 

    Page       11.05 Payments Set Aside 97       11.06 Successors and Assigns 97
      11.07 Treatment of Certain Information; Confidentiality 102       11.08
Right of Setoff 103       11.09 Interest Rate Limitation 103       11.10
Counterparts; Integration; Effectiveness 104       11.11 Survival of
Representations and Warranties 104       11.12 Severability 104       11.13
Replacement of Lenders 104       11.14 Governing Law; Jurisdiction; Etc 105    
  11.15 Waiver of Jury Trial 105       11.16 No Advisory or Fiduciary
Responsibility 106       11.17 Electronic Execution of Assignments and Certain
Other Documents 106       11.18 USA PATRIOT Act 106       11.19 Letters of
Credit and Swing Line Loans 107

 

 -iv- 

 

 

SCHEDULES

 

  2.01 Commitments and Applicable Percentages   5.01(b) Subsidiaries of the
Borrower   8.02 Liens as of Closing Date   8.03 Debt of Subsidiaries on the
Closing Date   11.02 Administrative Agent’s Office; Certain Addresses for
Notices

 

EXHIBITS

 

Form of

 

  A Committed Loan Notice   B Note   C Officer’s Compliance Certificate   D-l
Assignment and Assumption   D-2 Administrative Questionnaire   E Forms of U.S.
Tax Compliance Certificates

 

 -v- 

 

 

364-DAY CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 21,
2015, among EQUIFAX INC., a Georgia corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and SUNTRUST BANK, as Administrative Agent.

 

STATEMENT OF PURPOSE

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01       Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquired Business” means the Acquired Company together with its Subsidiaries.

 

“Acquired Company” means Veda Group Limited, a company incorporated in the
Commonwealth of Australia.

 

“Acquisition Effective Time” means 8:00 a.m. Sydney, Australia time on the date
the relevant Australian court approves the Veda Acquisition, which is the time
at which the Borrower or its Affiliate is irrevocably required to pay the cash
consideration for the Veda Acquisition in exchange for the remaining outstanding
Capital Stock of the Acquired Company.

 

“Administrative Agent” means SunTrust Bank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries (a) controls, or is controlled
by, or is under common control with, such first Person or any of its
Subsidiaries or (b) owns or holds ten percent (10%) or more of the Capital Stock
in such first Person or any of its Subsidiaries. The term “control” means the
possession, directly or indirectly, of any power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

 

 

  

“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments on the Closing Date shall be Eight Hundred Million Dollars
($800,000,000).

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

Pricing
Level  Debt Ratings
S&P/Moody’s  Commitment
Fee   Eurodollar
Rate Loans
and Letter of
Credit Fees   Base Rate
Loans  1  A/A2 or better   0.070%    0.875%    0.000%  2  A-/A3   0.100%  
 1.000%    0.000%  3  BBB+/Baa1   0.125%    1.125%    0.125%  4  BBB/Baa2 
 0.150%    1.250%    0.250%  5  BBB-/Baa3 or worse   0.200%    1.500%    0.500% 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
1 being the highest and the Debt Rating for Pricing Level 5 being the lowest);
(b) if there is a split in Debt Ratings of more than one level, then the Pricing
Level that is one level lower than the Pricing Level of the higher Debt Rating
shall apply; (c) if the Borrower has only one Debt Rating (i) as a result of
either S&P or Moody’s failure to continue to rate any issuer’s
non-credit-enhanced, senior unsecured long-term debt, then the Pricing Level
shall be based on such Debt Rating that remains available (e.g., if Moody’s Debt
Rating corresponds to Pricing Level 1 and S&P is no longer in the business of
rating any issuer’s non-credit-enhanced, senior unsecured long-term debt, then
Pricing Level 1 shall apply) or (ii) for any other reason, then the Pricing
Level that is one level lower than that of such Debt Rating shall apply; and (d)
if the Borrower does not have any Debt Rating, Pricing Level 5 shall apply until
the earlier of (A) such time as S&P and/or Moody’s provides another Debt Rating
or (B) the Required Lenders have agreed to an alternative pricing grid or other
method for determining Pricing Levels pursuant to an effective amendment to this
Agreement.

 

 -2- 

 

  

Initially, the Applicable Rate shall be determined based upon the Debt Rating
for Pricing Level 3. Thereafter, each change in the Applicable Rate resulting
from a publicly announced change in the Debt Rating shall be effective, in the
case of an upgrade, during the period commencing on the date of delivery by the
Borrower to the Administrative Agent of notice thereof pursuant to Section 6.06
and ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means STRH, JPMSL, MLPFSI and WFSL in their capacities as joint lead
arrangers under the Agreement.

 

“Asset Disposition” means the disposition of any or all of the assets (including
without limitation the disposition of accounts and notes receivable, the sale of
the Capital Stock of a Subsidiary to a Person other than the Borrower or a
Subsidiary of the Borrower and any Equity Issuance of Capital Stock of a
Subsidiary to a Person other than the Borrower or a Subsidiary of the Borrower)
of the Borrower or any of its Subsidiaries whether by sale, lease, transfer or
otherwise. The term “Asset Disposition” shall not include (a) the sale of
inventory or Cash Equivalents in the ordinary course of business, (b) the sale
or disposition of fixed assets no longer used or useful in the conduct of such
Person’s business, (c) any Equity Issuance of Capital Stock of the Borrower, (d)
transfers of assets to the Borrower or from a Subsidiary of the Borrower to a
Wholly-Owned Subsidiary of the Borrower, (e) transfers of assets which
individually account for less than $1,000,000 of the Consolidated Operating
Profit for the immediately preceding Fiscal Year, (f) leases, sub-leases,
licenses and sub-licenses not interfering in any material respect with the
business of the Borrower or any of its Subsidiaries, (g) discounts, without
recourse of delinquent accounts receivable arising in the ordinary course of
business consistent with past practice in connection with the compromise or
collection thereof and (h) (i) any termination of any lease in the ordinary
course of business, (ii) any expiration of any option agreement in respect of
real or personal property and (iii) any surrender or waiver of contractual
rights or the settlement, release or surrender of contractual rights or
litigation claims (including in tort) in the ordinary course of business.

 



 -3- 

 

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.



 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-l or any other form (including electronic documentation
generated by MarkitClear or another electronic platform) approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Availability Period” means the period from and including the Initial Funding
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Event” means any of the events set forth in Section 9.01(i) or (j)
or any of those events which with the passage of time, the giving of notice or
any other condition would constitute such an event, in respect of the Borrower
or any of its Subsidiaries.

 

“Base Rate” shall mean the highest of (i) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (ii) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (iii) the Eurodollar Rate
determined on a daily basis for an Interest Period of one (1) month, plus one
percent (1.00%) per annum (any changes in such rates to be effective as of the
date of any change in such rate). The Administrative Agent’s prime lending rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01 (c).

 



 -4- 

 

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means, with respect to any Person, any lease of any property
that should, in accordance with GAAP, be classified and accounted for as a
capital lease on a Consolidated balance sheet of such Person and its
Consolidated Subsidiaries.

 

“Capital Stock” means (a) in the case of a corporation, capital stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock; (c) in the case of a partnership, partnership interests (whether general
or limited); (d) in the case of a limited liability company, membership
interests; and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case to the extent required pursuant to this
Agreement and pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalent” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than 12 months from
the date of acquisition; (b) U.S. dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-l or the equivalent
thereof or from Moody’s is at least P-l or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition; (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-l (or the equivalent thereof) or better by S&P or P-l (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition; (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which the Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations; and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing clauses
(a) through (d).

 

 -5- 

 

 

“Change in Control” has the meaning specified in Section 9.01 (h).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 9.02.

 

“Commitment Reduction/Prepayment Event” means:

 

(a)        any Debt Incurrence,

 

(b)        any Equity Issuance, other than Equity Issuances pursuant to any
employee or director stock plans, other benefit plans and dividend reinvestment
and direct stock purchase plans established in the ordinary course of business;
or

 



 -6- 

 

 

(c)        any Asset Disposition.



 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of a Person and its Subsidiaries, such statements or
items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

 

“Consolidated EBITDA” means, for any period, as applied to the Borrower and its
Consolidated Subsidiaries without duplication, the sum of the amounts for such
period of: (a) Consolidated Net Income, plus (b) an amount which, in the
determination of Consolidated Net Income has been deducted for (i) Consolidated
Interest Expense, (ii) all federal and state income tax expense, (iii)
depreciation and amortization expense, and (iv) all other non-cash charges
(including, without limitation, non-cash compensation expense), all of the
foregoing as determined and computed on a Consolidated basis in accordance with
GAAP; provided that for purposes of calculating Consolidated EBITDA of the
Borrower for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Leverage Ratio, (A) the
Consolidated EBITDA of (or attributable to) (1) any other Person, (2) all or
substantially all of the business or assets of any other Person or (3) operating
division or business unit of any other Person, acquired by, or merged into or
consolidated with, the Borrower or one of its Consolidated Subsidiaries during
such Reference Period, in each case under this clause (A), shall be included on
a pro forma basis for such Reference Period as if such acquisition, merger or
consolidation in connection therewith occurred on the first day of such
Reference Period and (B) the Consolidated EBITDA of (or attributable to) (1) any
Consolidated Subsidiary whose Capital Stock is sold or otherwise transferred to
any Person other than to the Borrower or to a Consolidated Subsidiary of the
Borrower during such Reference Period such that as a result of such sale or
transfer such Consolidated Subsidiary ceases to be a Subsidiary of the Borrower,
(2) assets (whether all or substantially all) of the Borrower or any
Consolidated Subsidiary sold, leased or otherwise transferred to any Person
other than to the Borrower or to a Subsidiary of the Borrower during such
Reference Period or (3) an operating division or business unit of the Borrower
or any Consolidated Subsidiary sold, leased or otherwise transferred to any
Person other than to the Borrower or to a Consolidated Subsidiary of the
Borrower during such Reference Period, in each case under this clause (B), shall
be excluded on a pro forma basis for such Reference Period as if the
consummation of such sale, lease or other transfer occurred on the first day of
such Reference Period so long as the Consolidated EBITDA of (or attributable to)
such Capital Stock, asset, operating division or business unit sold or otherwise
transferred, exceeds 5% of Consolidated Operating Profit for the immediately
preceding Fiscal Year.

 

 -7- 

 

 

“Consolidated Funded Debt” means, as of any date, without duplication, all Debt
of the Borrower and its Consolidated Subsidiaries of the type referred to in
clauses (a), (b), (f), (g) (but only with respect to obligations otherwise
included in this definition of Consolidated Funded Debt), (h), (i) (but only to
the extent then due and owing), (j) (but in the case of clause (j), only to the
extent of any drawn and unreimbursed amount of such letters of credit) and (1)
and (m) of the definition of “Debt” set forth in this Section 1.01, all of the
foregoing as determined and computed on a Consolidated basis in accordance with
GAAP. Any Debt described in clauses (l) and (m) of the definition of Debt shall
be included in the calculation of Consolidated Funded Debt even if the
applicable Subsidiary is not consolidated under GAAP.

 

“Consolidated Interest Expense” means, for any period, as applied to the
Borrower and its Consolidated Subsidiaries, for any period determined on a
consolidated basis in accordance with GAAP, the sum of (a) total interest
expense, including without limitation the interest component of any payments in
respect of capital leases capitalized or expensed during such period (whether or
not actually paid during such period) plus (b) the net amount payable (or minus
the net amount receivable) under Hedging Agreements during such period (whether
or not actually paid or received during such period) and any upfront fees and
expenses in connection with a Hedging Agreement plus (c) amortization of debt
discount and debt issuance fees plus (d) any fees (including underwriting fees
and expenses paid in connection with the Loan Documents, the Multi-Year Credit
Agreement, the acquisition of the Acquired Business, and any other acquisition
of all or substantially all of the assets or Capital Stock of a Person), in
connection with any amendment or waiver of any debt issuance and (e) any
administration fees payable to the Administrative Agent in connection with the
Loan Documents, the agent under the Multi-Year Credit Agreement and the agent
with respect to any other Debt, in each case as determined and computed on a
Consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Borrower and its Consolidated Subsidiaries for such period as determined and
computed on a Consolidated basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Total
Assets, less the sum of the value, as set forth or reflected in the most recent
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
prepared in accordance with GAAP of:

 

(a)        All assets which would be treated as intangible assets for balance
sheet presentation purposes under GAAP, excluding “Purchased Data Files,” but
including, without limitation, goodwill (as determined by the Borrower in a
manner consistent with its past accounting practices and in accordance with
GAAP), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense;

 

(b)        To the extent not included in clause (a) of this definition, any
amount at which shares of Capital Stock of the Borrower appear as an asset on
the balance sheet of its Consolidated Subsidiaries; and

 

 -8- 

 

 

(c)        To the extent not included in clause (a) of this definition, deferred
expenses.

 

“Consolidated Operating Profit” means, for any period, the Operating Profit of
the Borrower and its Consolidated Subsidiaries, all of the foregoing as
determined and computed on a Consolidated basis in accordance with GAAP.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which, in accordance with GAAP, are Consolidated with those of the
Borrower in its Consolidated financial statements as of such date.

 

“Consolidated Total Assets” means, as of any date, the assets and properties of
the Borrower and its Consolidated Subsidiaries, as determined and computed on a
Consolidated basis in accordance with GAAP.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“DDT Loan” has the meaning specified in the Multi-Year Credit Agreement.

 

“Debt” of any Person means at any date, without duplication:

 

(a)        all obligations of such Person for borrowed money;

 

(b)        all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments;

 

(c)        all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business);

 

(d)        all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business on terms customary in the
trade) which would appear as liabilities on a balance sheet of such Person;

 

(e)        all obligations of such Person under take or pay or similar
arrangements or under commodities agreements;

 

(f)        all Debt of others secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
provided that for purposes hereof the amount of such Debt shall be limited to
the greater of (i) the amount of such Debt as to which there is recourse to such
Person and (ii) the fair market value of the property which is subject to the
Lien;

 

 -9- 

 

  

(g)        all Support Obligations of such Person with respect to a Debt of
another Person;

 

(h)        the principal portion of all obligations of such Person under Capital
Leases;

 

(i)        all net obligations of such Person in respect of Hedging Agreements;

 

(j)        the maximum amount of all standby letters of credit issued or
bankers’ acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed or
not cash collateralized);

 

(k)        all preferred stock issued by such Person and required by the terms
thereof to be redeemed, or for which mandatory sinking fund payments are due, by
a fixed date;

 

(l)        the outstanding attributed principal amount under any asset
securitization program of such Person (including without limitation any notes or
accounts receivable financing program); and

 

(m)        the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.

 

The Debt of any Person shall include the Debt of any partnership or joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to the assets (other than the ownership
interest in such partnership or joint venture) of such Person for payment of
such Debt.

 

“Debt Incurrence” means any incurrence of any Debt by the Borrower or any of its
Subsidiaries of the type described in clauses (a) and (b) of the definition of
“Debt”, including, but not limited to, a public offering or a Rule 144A or other
private placement of debt securities (including debt securities convertible into
equity securities) or an incurrence of loans under any loan or credit facility,
other than (a) Debt owed by the Borrower or any of its Subsidiaries to the
Borrower or any of its Subsidiaries, (b) borrowings from time to time under the
Multi-Year Credit Agreement (other than any Incremental Term Loans), (c) Debt
incurred for the purpose of renewing, refinancing or extending existing
indebtedness of the Borrower and its Subsidiaries, including the refinancing of
existing notes, bonds or debentures that mature prior to the Maturity Date, for
substantially the same, or lesser, aggregate principal amount, (d) Debt issued,
incurred or borrowed by any Foreign Subsidiary under foreign lines of credit,
and (e) commercial paper issuances under the Borrower’s commercial paper program
in existence on the Closing Date.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

 -10- 

 

  

“Default” means any of the events specified in Section 9.01 which, with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, unless such Lender has delivered written notice to the Administrative
Agent and the Borrower indicating that such obligation is the subject of a good
faith dispute as to the satisfaction of one or more conditions precedent to
funding (which notice shall specifically identify the particular Default, if
any), (b) has notified the Borrower, the Administrative Agent or any Lender that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner reasonably satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment (provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority), in each case, as the
Administrative Agent may reasonably determine based solely on the foregoing.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.

 

 -11- 

 

  

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law; (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Issuance” means any issuance by the Borrower or any of its Subsidiaries
to any Person other than the Borrower or any of its Subsidiaries of (a) shares
of its Capital Stock, (b) any shares of its Capital Stock pursuant to the
exercise of options or warrants or (c) any shares of its Capital Stock pursuant
to the conversion of any debt securities to equity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
for purposes of Title I or Title IV of ERISA or Section 412 or Section 430 of
the Code would be deemed to be a “single employer” with the Borrower under
Sections 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

 -12- 

 

  

“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Rate Loan, (i) the rate per annum equal to the London interbank offered rate for
deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on any
successor or substitute page of such service or any successor to such service,
or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that (x) if the rate referred to in clause (i) above is not available
at any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
U.S. Dollars in an amount equal to the amount of such Eurodollar Rate Loan are
offered by major banks in the London interbank market to the Administrative
Agent at approximately 11:00 A.M. (London time), two (2) Business Days prior to
the first day of such Interest Period for contracts that would be entered into
at the commencement of such Interest Period for the same duration as such
Interest Period, and (y) if the interest rate for any Eurodollar Rate Loan
determined pursuant to this definition is less than zero, then the Eurodollar
Rate for such Eurodollar Rate Loan shall be deemed to equal zero.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” means any of the events specified in Section 9.01, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01 (a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of December 19, 2012, among the Borrower, the Subsidiaries
of the Borrower party thereto as “Designated Borrowers,” the various lenders
party thereto, and Bank of America, N.A., as administrative agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

 -13- 

 

  

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code and any applicable
intergovernmental agreements with respect thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or, if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letters” means, collectively, the letter agreements, each dated as of
October 27, 2015 among (a) the Company, the Administrative Agent and STRH; (b)
the Company, JPMorgan Chase Bank, N.A. and JPMSL; (c) the Company, Bank of
America, N.A. and MLPFSI; and (d) the Company, Wells Fargo Bank, N.A. and WFSL.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on or about December 31.

 

“Foreign Lender” means any Lender, with respect to the Borrower, that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of the L/C Issuer). For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.



 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 



 -14- 

 

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Materials” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law; (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority; (c) the presence of which require investigation or remediation under
any Environmental Law; (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval; or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedging Agreement” means any agreement with respect to an interest rate swap,
collar, cap, floor or forward rate agreement, foreign currency agreement or
other agreement regarding the hedging of interest rate risk exposure executed in
connection with hedging the interest rate exposure of any Person, and any
confirming letter executed pursuant to such hedging agreement, all as amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Funding Date” means a date, on or after the Closing Date but not after
the Maturity Date, on which the conditions specified in Section 4.02 are
satisfied (or waived in accordance with Section 11.01).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for a Eurodollar Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the last Business Day of
each March, June, September and December and the Maturity Date.

 

 -15- 

 

  

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or, in the
case of Eurodollar Rate Loans, such other period that is twelve months or less
requested by the Borrower and consented to by all the Lenders; provided that:

 

(i)        any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (iii)
no Interest Period shall extend beyond the Maturity Date.

 

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of shares of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or securities issued by such Person; (b) any deposit with,
or advance, loan or other extension of credit to, such Person (other than those
made in connection with the purchase of equipment or other assets in the
ordinary course of business); or (c) any other capital contribution to or
investment in such Person including, without limitation, any Support Obligation
(including any support for a letter of credit issued on behalf of such person)
incurred for the benefit of such Person.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“JPMSL” means J.P. Morgan Securities LLC.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

 -16- 

 

  

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means SunTrust Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit. All
Letters of Credit shall be issued in Dollars.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” is, as of the Closing Date, equal to zero Dollars
($0). The Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments.

 

 -17- 

 

  

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ending as of such day.

 

“Leverage Ratio Increase Requirements” means, in connection with any request by
the Borrower to increase the Leverage Ratio under Section 8.01 by 0.50 for a
four consecutive fiscal quarter period, the following:

 

(i)        the Borrower delivers such request in writing to the Administrative
Agent at least three (3) Business Days (or such shorter period as may be agreed
to by the Administrative Agent) prior to the date on which such request is to be
given effect;

 

(ii)       such request is delivered in connection with a Material Acquisition
that is permitted hereunder;

 

(iii)      such election is only given effect for the four consecutive fiscal
quarter period following the date on which the applicable Material Acquisition
is consummated (by way of example only, if the Material Acquisition is
consummated on May 15, 2016, for the fiscal quarters ending June 30, 2016,
September 30, 2016, December 31, 2016 and March 31, 2017); and

 

(iv)      the Borrower may not make an election during any period in which a
previous election is then in effect, and at least one full fiscal quarter must
elapse following the end of any such four fiscal quarter period during which an
election is in effect before the Borrower may make any such additional election.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any easement, right of way or other encumbrance on
title to real property). For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease (excluding, however, any synthetic leases) or other title
retention agreement relating to such asset.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and the Fee Letters.

 

“Material Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries of all or any portion of the Capital Stock or other ownership
interest in any Person which is not a Subsidiary or all or any substantial
portion of the assets, property and/or operations of a Person which is not a
Subsidiary (including the acquisition of a division or line of business of such
a Person) with respect which, in each case, the aggregate consideration for such
acquisition is in excess of $100,000,000.

 

 -18- 

 

  

“Material Adverse Effect” means any of (a) a material adverse effect on the
business, assets, operations, or financial condition of the Company and its
Subsidiaries taken as a whole; (b) a material adverse effect on the ability of
any Borrower to perform its obligations under the Loan Documents, in each case
to which it is a party; or (c) a material adverse effect on the rights or
remedies of the Lenders or the Administrative Agent hereunder or under any other
Loan Document; taken as a whole.

 

“Material Subsidiary” means at any time any direct or indirect Subsidiary of the
Borrower having: (a) assets in an amount equal to at least 5% of the
Consolidated Total Assets of the Borrower and its Subsidiaries determined on a
consolidated basis as of the last day of the most recent fiscal quarter of the
Borrower at such time; or (b) revenues or net income in an amount equal to at
least 5% of the total revenues or net income of the Borrower and its
Subsidiaries on a consolidated basis for the 12-month period ending on the last
day of the most recent fiscal quarter of the Borrower at such time.

 

“Maturity Date” means earliest to occur of (i) May 22, 2016 if the Initial
Funding Date has not occurred on or before such date, (ii) the date that is 364
days following November 21, 2015, (iii) if any of the Veda Acquisition Closing
Conditions is not satisfied (or waived in accordance with Section 11.01) on or
prior to the date that is sixty (60) days following the Initial Funding Date,
the 60th day following the Initial Funding Date, and (iv) the valid termination
of the Veda Acquisition Agreement in accordance with its terms; provided that if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“MLPFSI” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multi-Year Credit Agreement” means that certain credit agreement, dated as of
November 21, 2015, among the Borrower, certain subsidiaries of the Borrower from
time to time party thereto, as designated borrowers, the lenders from time to
time party thereto and SunTrust Bank, as the administrative agent.

 

“Multiemployer Plan” means (a) any multiemployer plan as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, and (b) each such plan for the five-year period
immediately following the latest date on which the Borrower or any ERISA
Affiliate made or was obligated to make contributions to such a plan.

 

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds received
in respect of such event, including any cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all fees and out of pocket expenses paid in connection with
such event by the Borrower and its Subsidiaries to third parties, (ii) in the
case of an Asset Disposition, the amount of all payments required to be made by
the Borrower and its Subsidiaries as a result of such event to repay Debt
secured by such asset, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrower and its Subsidiaries, and (iv) the
amount of any reserves established by the Borrower and its Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next two succeeding years and
that are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the Borrower). For purposes of this definition,
in the event any contingent liability reserve established with respect to any
event as described in clause (b)(iv) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.

 



 -19- 

 

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” has the meaning specified in Section 6.02.

 

“Operating Profit” means, as applied to any Person for any period, the operating
revenue of such Person for such period, less (a) its costs of services for such
period and (b) its selling, general and administrative costs for such period but
excluding therefrom all extraordinary gains or losses, all as determined and
computed in accordance with GAAP.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

 -20- 

 

  

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the L/C
Issuer, or the Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act of 2005
(Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect from
time to time.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (including a multiple employer plan or a Multiemployer
Plan) that is maintained or is contributed to by the Borrower and any ERISA
Affiliate, or with respect to which the Borrower or any ERISA Affiliate has any
liability and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 or Section 430 of the Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

 -21- 

 

  

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any such Plan to which the Borrower is required to contribute on behalf of any
of its employees.

 

“Platform” has the meaning specified in Section 6.01(c).

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning specified in Section 6.01(c).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

 

“Reference Period” has the meaning specified in the definition of “Consolidated
EBITDA”.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, managers, counsel, consultants, administrators, directors,
officers, employees, agents, trustees, advisors or other representatives of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the PBGC has waived the requirement that it
be notified of such event.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice; (b) with respect to
an L/C Credit Extension, a Letter of Credit Application; and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

 -22- 

 

 

“Restricted Payment” means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
the Borrower or any of its Subsidiaries, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving any of the Borrower or any of its
Subsidiaries), or to the holders, in their capacity as such, of any shares of
any class of Capital Stock of the Borrower or any of its Subsidiaries, now or
hereafter outstanding (other than dividends or distributions payable in Capital
Stock of the applicable Person and dividends or distributions payable (directly
or indirectly through Subsidiaries) to the Borrower or any Wholly-Owned
Subsidiary of the Borrower); (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, now or hereafter outstanding (other than such transactions payable
(directly or indirectly through Subsidiaries) to the Borrower or any
Wholly-Owned Subsidiary of the Borrower); and (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries (other than such payments payable (directly or indirectly through
Subsidiaries) to the Borrower or any Wholly-Owned Subsidiary of the Borrower).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Borrower or Subsidiary thereof of any Property, whether owned by the
Borrower or Subsidiary as of the Closing Date or later acquired, which has been
or is to be sold or transferred by the Borrower or Subsidiary to such Person or
to any other Person from whom funds have been, or are to be, advanced by such
Person on the security of such Property.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

 -23- 

 

  

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a) (but only with respect to valid existence), 5.01(c),
5.01(d)(i) (but only as to any material Law), 5.01(d)(ii), 5.01(j), 5.01(k), and
5.01(x), but in each case, only insofar as they relate to the Borrower.

 

“STRH” means SunTrust Robinson Humphrey, Inc.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Support Obligation” means, with respect to any Person and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person (a)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Debt of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term Support Obligation shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) a contractual commitment by one Person to invest in another Person for so
long as such investment is an Investment permitted under this Agreement.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means SunTrust Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be in the form agreed to among the
Borrower, the Administrative Agent and the Swing Line Lender.

 

“Swing Line Sublimit” is, as of the Closing Date, equal to zero Dollars ($0).
The Swing Line Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

 -24- 

 

  

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30)of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits number 600, 2007 Revision” or such later
version thereof as may be in effect at the time of issuance.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Veda Acquisition” means the acquisition, directly or through one or more
Subsidiaries, by the Borrower of all of the capital stock of the Acquired
Company pursuant to the Veda Acquisition Agreement.

 

“Veda Acquisition Agreement” means the Scheme Implementation Deed dated as of
November 22, 2015, between the Borrower and the Acquired Company, together with
all schedules, exhibits and disclosure letters related thereto. References
herein to the Veda Acquisition Agreement shall be deemed, except as otherwise
provided herein, to mean the Veda Acquisition Agreement as amended from time to
time as permitted hereunder.

 

“Veda Acquisition Agreement Representations” means such of the representations
and warranties made by the Acquired Business in the Veda Acquisition Agreement
that are material to the interests of the Administrative Agent and the Lenders,
but only to the extent that the Borrower has the right to terminate its
obligations under the Veda Acquisition Agreement as a result of a breach of such
representations and warranties (after giving effect to any cure or grace
periods).

 

“Veda Acquisition Closing Conditions” means each of the following:

 

 -25- 

 

  

(i)        The Veda Acquisition shall have been consummated in accordance with
the Veda Acquisition Agreement as in effect on the Closing Date without any
amendment, modification or waiver of any of the provisions thereof that would be
materially adverse to the Lenders without the consent of the Administrative
Agent, and shall have been consummated in accordance with all requirements of
Law; provided that (i) a reduction in the purchase price under the Veda
Acquisition Agreement shall not be deemed to be materially adverse to the
Lenders so long as such decrease shall be allocated pro rata to (1) at the
option of the Borrower, a reduction in any equity proceeds or cash on hand of
the company financing the Veda Acquisition and (2) a reduction in any amounts to
be funded hereunder and under the Multi-Year Credit Agreement (on a pro rata
basis based on the respective amounts thereof), (ii) any amendment or waiver to
the terms of the Veda Acquisition Agreement that has the effect of increasing
the cash consideration required to be paid thereunder shall not be deemed to be
materially adverse to the Lenders if such increase is funded with an increase in
the aggregate amount of the proceeds from any Equity Issuance by the Company or
cash on hand of the Borrowers, and (iii) any purchase price adjustment expressly
contemplated by the Veda Acquisition Agreement (including any working capital
purchase price adjustment) shall not be considered an amendment or waiver of the
Veda Acquisition Agreement.

 

(ii)       Since December 31, 2014 and until the Acquisition Effective Time,
there has been no Veda Material Adverse Change with respect to the Acquired
Business as of such date.

 

(iii)        Each of the Veda Acquisition Agreement Representations shall be
true and correct in all material respects (except Veda Acquisition Agreement
Representations that are qualified by materiality, which shall be true and
correct), in each case at and as of the Acquisition Effective Time.

 

(iv)        Each of the Specified Representations shall be true and correct in
all material respects (except Specified Representations that are qualified by
materiality, which shall be true and correct), in each case at and as of the
Acquisition Effective Time.

 

(v)       No Event of Default referred to in Section 9.01(a), 9.01(b), 9.01(i)
or 9.01(j) shall have occurred and be continuing or would result from the
occurrence of the Acquisition Effective Time.

 

(vi)        The Borrower shall have delivered to the Administrative Agent an
officer’s certificate certifying that the conditions in the foregoing clauses
(i) through (v) shall have been satisfied.

 

“Veda Material Adverse Change” has the meaning set forth in the Veda Acquisition
Agreement as in effect on the Closing Date.

 

“WFSL” means Wells Fargo Securities, LLC.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
capital stock or other ownership interests of such Subsidiary (except directors’
qualifying shares, or, in the case of any Subsidiary which is not organized or
created under the laws of the United States or any political subdivision
thereof, such nominal ownership interests which are required to be held by third
parties under the laws of the foreign jurisdiction under which such Subsidiary
was incorporated or organized) are, directly or indirectly, owned or controlled
by the Borrower and/or one or more of its Wholly-Owned Subsidiaries.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

 -26- 

 

  

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document); (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns; (iii) the words “hereto,” “herein,”
“hereof” and “hereunder”, and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof; (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear; (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time; and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

1.03     Accounting Terms.

 

(a)        Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)        Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
For the avoidance of doubt, it is agreed that for all purposes under this
Agreement, capital lease obligations (and the determination of whether a lease
constitutes a Capital Lease) shall be calculated in accordance with GAAP as of
the Closing Date unless otherwise agreed by the Company and the Required
Lenders.

 



 -27- 

 

 

1.04       Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06       Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01       Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower in Dollars from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided that after giving
effect to any Committed Borrowing, (i) the Total Outstandings shall not exceed
the Aggregate Commitments and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 



 -28- 

 

 

2.02     Borrowings, Conversions and Continuations of Committed Loans.



 

(a)        Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided that if the Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. three Business Days prior
to the requested date of such Borrowing, conversion or continuation of
Eurodollar Rate Loans, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m. two
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurodollar Rate Loans, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b)        Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of SunTrust Bank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.

 

 -29- 

 

  

(c)          Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in SunTrust Bank’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

(e)          After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

 

2.03       Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)        Subject to the terms and conditions set forth herein (including, in
particular, and without limiting the generality of, Section 11.19), (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with clause (b) below, and (2) to honor drawings under the Letters
of Credit; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Borrower for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

 -30- 

 

  

(ii)          The L/C Issuer shall not issue any Letter of Credit, if:

 

(A)       subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)       the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)       the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)       except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $25,000,
in the case of a commercial Letter of Credit, or $25,000, in the case of a
standby Letter of Credit;

 

(D)       the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)       any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

 -31- 

 

 

(F)       the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)       The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)        The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

 -32- 

 

  

(ii)       Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.03 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

 -33- 

 

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars (each such date, an “Honor Date”) to the extent the Borrower has
received notice of such payment at or prior to 9:00 a.m. or, if not, the next
succeeding Business Day, the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.03 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(ii)       Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the L/C Issuer in Dollars.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.03 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

 

 -34- 

 

  

(iv)        Until a Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)       Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.03 (other
than delivery by the Borrower of a Committed Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)        If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)        At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

 

 -35- 

 

  

(ii)       If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)        Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)        any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

 -36- 

 

  

(f)        Role of L/C Issuer. Each Lender and the Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity, the Borrower will immediately
notify the L/C Issuer. The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid. Role of L/C Issuer. Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); and provided, further, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)        Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP shall apply to each commercial Letter of Credit.

 

 -37- 

 

  

(h)        Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.15(a)(iv), with the balance of such fee, if any, payable to the L/C Issuer for
its own account. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. With respect to Letters of Credit, the Borrower shall pay directly to
SunTrust Bank, in its capacity as L/C Issuer, for its own account, in Dollars, a
fronting fee in an amount equal to 0.125% per annum on the average daily amount
available to be drawn under any such Letter of Credit. Such fronting fee shall
be due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. In addition, the Borrower shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)        Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)        Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 



 -38- 

 

 

2.04       Swing Line Loans.



 

(a)          The Swing Line. Subject to the terms and conditions set forth
herein (including, in particular, and without limiting the generality of,
Section 11.19), the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans in Dollars (each such loan, a “Swing Line Loan”) to the Borrower from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided that after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Commitment, and provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

(b)        Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

 



 -39- 

 

 

(c)          Refinancing of Swing Line Loans.





 

(i)        The Swing Line Lender at any time in its sole discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.03. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)        Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

 

 -40- 

 

  

(d)          Repayment of Participations.

 

(i)        At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)        Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until a Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

(f)        Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05      Prepayments.

 

(a)        The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans, and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.

 

 -41- 

 

  

(b)        The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)        If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect (including as a result of any reduction or
termination of the Aggregate Commitments under Section 2.06), the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this clause (c)
unless after the prepayment in full of the Committed Loans and Swing Line Loans
the Total Outstandings exceed the Aggregate Commitments then in effect.

 

2.06       Termination or Reduction of Commitments.

 

(a)          The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The amount of any such Aggregate Commitment reduction
under this clause (a) shall not be applied to the Letter of Credit Sublimit
unless otherwise specified by the Borrower.

 

 -42- 

 

  

(b)        In the event and on each occasion that, prior to the termination of
the Commitments in accordance with Section 2.06(a) or (c), any Net Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Commitment Reduction/Prepayment Event, (i) the Borrower shall, within
seven Business Days following the day of such receipt, deliver to the
Administrative Agent a notice thereof setting forth the nature of such
Commitment Reduction/Prepayment Event and the amount of such Net Proceeds
(together with a reasonably detailed calculation thereof), and (ii) the
Commitments will be automatically and permanently reduced ratably by the amount
of such Net Proceeds (or, if less, by the aggregate amount of the Commitments
then in effect), such reduction to be effective on the day on which such Net
Proceeds are received; provided, that in the case of any Commitment
Reduction/Prepayment Event described in clause (c) of the definition of such
term, (x) (A) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$50,000,000 and (B) no proceeds shall constitute Net Proceeds until the
aggregate amount of all such proceeds since the Closing Date shall exceed
$100,000,000, and (y) if the Borrower shall, in such notice to the
Administrative Agent, state that the Borrower intends to cause the Net Proceeds
from such Commitment Reduction/Prepayment Event (or a portion thereof specified
in such notice) to be applied, or committed to be applied, within 180 days after
receipt of such Net Proceeds to acquire, construct, improve, upgrade or repair
assets (other than cash or cash equivalents) to be used in the business of the
Borrower and its Subsidiaries, or to consummate any business acquisition by the
Borrower or any of its Subsidiaries, then the amount of the reduction of the
Commitments under this Section 2.06(b) on account of such Commitment
Reduction/Prepayment Event shall be reduced by the amount of the Net Proceeds
specified by the Borrower in such notice as intended to be so reinvested.

 

(c)        The Aggregate Commitments shall automatically terminate on the
Maturity Date.

 

(d)        The Administrative Agent will promptly notify the Lenders of any
termination or reduction (or any notice of any termination or reduction) of the
Aggregate Commitments under this Section 2.06 (other than pursuant to clause
(c)). Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.

 

2.07     Repayment of Loans.

 

(a)        The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Committed Loans outstanding on such date.

 

(b)        The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

 

2.08     Interest.

 

(a)        Subject to the provisions of clause (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) unless the Swing Line Lender and the Borrower
otherwise agree from time to time, each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

 -43- 

 

  

(b)           (i)       If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)       If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09       Fees. In addition to certain fees described in clause (h) and (i) of
Section 2.03:

 

(a)          Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee, in Dollars, equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. The commitment fee shall
accrue at all times during the Commitment Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Commitment Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)        Other Fees. (i) The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)       The Borrower shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

 -44- 

 

  

2.10     Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11     Evidence of Debt.

 

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)        In addition to the accounts and records referred to in clause (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12     Payments Generally; Administrative Agent’s Clawback.

 

(a)        General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

 -45- 

 

  

(b)        (i)          Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in
the case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on
the date of such Committed Borrowing) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)       Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

 

 -46- 

 

  

(c)        Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 11.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 11.04(c).

 

(e)        Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. Each Lender may, at
its option, make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect in any manner the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

2.13       Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

 

(i)        if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

 -47- 

 

  

(ii)       the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.14, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14       Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing that has not been repaid by the Borrower, or (ii)
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)        Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) required to be maintained
pursuant to this Agreement shall be maintained in blocked, non-interest bearing
deposit accounts at SunTrust Bank. The Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

 -48- 

 

  

(d)        Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure any other obligations as
provided for in this Agreement shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided that (x) that
Cash Collateral furnished by or on behalf of the Borrower shall not be released
during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 9.04), and (y) the Borrower and the L/C Issuer or Swing
Line Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations as provided for in this Agreement.

 

2.15       Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)        Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

 

(ii)       Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

 -49- 

 

  

(iii)        Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the Outstanding Amount of the
Committed Loans funded by it and (2) its Applicable Percentage of the stated
amount of Letters of Credit and Swing Line Loans for which it has provided Cash
Collateral pursuant to Section 2.03, 2.04, 2.14, or 2.15(a)(ii), as applicable
(and the Borrower shall (A) be required to pay to each of the L/C Issuer and the
Swing Line Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)        Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

 

 -50- 

 

  

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01       Taxes.

 

(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(i)        Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

 

(ii)       If the Borrower or the Administrative Agent shall be required by any
applicable Laws to withhold or deduct any Taxes from any payment, then (A) the
Borrower or the Administrative Agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Borrower or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

 -51- 

 

  

(b)        Payment of Other Taxes by the Borrower. Without limiting the
provisions of clause (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)        Tax Indemnifications. (i) The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the nature and amount of such payment or liability delivered
to the Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)       Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register, and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the nature and amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

 

(d)        Evidence of Payments. Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

 -52- 

 

 

 

(e)          Status of Lenders; Tax Documentation.

 

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

 -53- 

 

  

(II)        executed originals of Internal Revenue Service Form W- 8ECI,

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) the
relevant certificate to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (each such relevant certificate, substantially in the form of Exhibit
E, a “U.S. Tax Compliance Certificate”‘) and (y) executed originals of IRS Form
W-8BEN or W-8BEN-E; or

 

(IV)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN
or W-8BEN-E, the relevant U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide the relevant U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

 -54- 

 

 

 

 



 

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)          Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (f), in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This clause (f) shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

 

(g)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

 -55- 

 

  

3.02         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans, or to convert Base Rate Committed Loans to Eurodollar
Rate Loans shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, and such loans are
denominated in Dollars, convert all Eurodollar Rate Loans of such Lender and
Base Rate Loans as to which the interest rate is determined with reference to
Eurodollar Rate to Base Rate Loans (the interest rate on which Base Rate Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurodollar Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03         Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

 -56- 

 

  

3.04         Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) or
the L/C Issuer;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or the L/C Issuer or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided that, as to any claim
for compensation made by a Lender pursuant to this Section 3.04, in respect of
any Change in Law, such Lender shall only make such claim on the Company if such
Lender is otherwise generally making such claims on other similarly situated
debtors of such Lender.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered; provided that, as to any claim for compensation made by a Lender
pursuant to this Section 3.04, in respect of any Change in Law, such Lender
shall only make such claim on the Company if such Lender is otherwise generally
making such claims on other similarly situated debtors of such Lender.

 

 -57- 

 

  

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in clause (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than ninety (90) days prior to the date that such Lender or the
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the ninety (90) day period referred to above shall be extended to include
the period of retroactive effect thereof).

 

(e)          Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as “Eurodollar liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

 

3.05         Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

 -58- 

 

  

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then, at the
request of the Borrower, such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.13.

 

3.07         Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation or replacement of the Administrative
Agent.

 

 -59- 

 

  

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01         Conditions to Closing Date. This Agreement shall become effective
on the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 11.01):

 

(a)          Executed Loan Documents. This Agreement, the Notes (if any) and all
other applicable Loan Documents shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default shall exist hereunder or thereunder.

 

(b)          Closing Certificates; Etc.

 

(i)          Officers’ Certificates. The Administrative Agent shall have
received a certificate from a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, (a) to the effect that all
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; (b) that the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; and (c) that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).

 

(ii)         General Certificates. The Administrative Agent shall have received
a certificate of the secretary, assistant secretary of the Borrower certifying
as to the incumbency and genuineness of the signature of each officer of the
Borrower executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles of
incorporation of the Borrower and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in the State of Georgia,
(B) the bylaws of the Borrower as in effect on the date of such certification,
and (C) resolutions duly adopted by the Board of Directors of the Borrower
authorizing the borrowings contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party.

 

(iii)        Certificates of Good Standing. The Administrative Agent shall have
received certificates as of a recent date of the good standing of the Borrower
under the laws of the State of Georgia.

 

(iv)        Opinions of Counsel. The Administrative Agent shall have received
opinions in form and substance reasonably satisfactory to the Administrative
Agent of internal and external counsel to the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Borrower, the Loan
Documents and such other matters as the Administrative Agent shall reasonably
request.

 

 -60- 

 

  

(c)          Consents; Defaults.

 

(i)          Governmental and Third Party Approvals. The Borrower shall have
obtained all approvals, authorizations and consents of any Person and of all
Governmental Authorities and courts having jurisdiction necessary in order to
enter into this Agreement and the other Loan Documents as of the Closing Date.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the transactions contemplated by this Agreement and the other
Loan Documents or otherwise referred to herein or therein.

 

(ii)         No Event of Default. No Default or Event of Default shall have
occurred and be continuing.

 

(d)          Financial Matters.

 

(i)          Financial Statements. The Administrative Agent shall have received
and reviewed (A) the consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2014, including balance
sheets, income and cash flow statements audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, (B) a customary pro forma 5 year projection model containing projections
of the Borrower and its Subsidiaries (after giving effect to this Agreement,
consummation of the Veda Acquisition, any other Debt incurred in connection
therewith, and the other transactions contemplated hereby and thereby) prepared
on an annual basis, and (C) such other financial information as the
Administrative Agent may request. To the extent that the information set forth
in this Section 4.01(d)(i) is included in the Borrower’s annual report on Form
10-K or quarterly report on Form 10-Q as filed with the SEC, such information
shall be deemed delivered for purposes hereof.

 

(ii)         Payment at Closing. The Borrower shall have paid any accrued and
unpaid fees or commissions due hereunder (including, without limitation, legal
fees and expenses payable under Section 11.04, to the extent invoiced) to the
Administrative Agent and Lenders, and to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents, and including
all fees payable on the Closing Date pursuant to the Fee Letters.

 

(e)          Litigation. As of the Closing Date, there shall be no actions,
suits or proceedings pending or, to the best knowledge of the Borrower,
threatened (i) with respect to this Agreement or any other Loan Document or (ii)
which could reasonably be expected to have a Material Adverse Effect.

 

(f)          Payoff Letters. The Administrative Agent shall have received (i) a
copy of a duly executed payoff letter, in form and substance satisfactory to the
Administrative Agent, evidencing the payment in full and termination of the
Existing Credit Agreement and (ii) copies of additional duly executed payoff
letters, each in form and substance satisfactory to the Administrative Agent,
evidencing the payment in full and termination of any other Debt of the Borrower
and its Subsidiaries not permitted hereunder.

 

 -61- 

 

  

(g)          Closing Date Compliance Certificate. The Administrative Agent shall
have received a duly completed and executed compliance certificate in form and
substance reasonably satisfactory to the Administrative Agent evidencing (and
attaching applicable calculations) that, after giving pro forma effect to the
Credit Extensions on the Initial Funding Date and the use of proceeds thereof,
the Veda Acquisition and all other Debt to be incurred in connection with
consummation of the Veda Acquisition, the Leverage Ratio is not greater than
3.50 to 1.00.

 

(h)          Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, at least five (5) Business Days prior to
the Closing Date to the extent that such documentation and information was
requested by Administrative Agent or any Lender at least ten (10) Business Days
prior to the Closing Date;

 

(i)          Representations and Warranties. The representations and warranties
contained in Article V shall be true and correct in all material respects on and
as of the Closing Date.

 

(j)          Veda Acquisition Agreement. The Administrative Agent shall have
received an executed copy of the Veda Acquisition Agreement.

 

(k)          Multi-Year Credit Agreement. The Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that the
credit facilities evidenced by the Multi-Year Credit Agreement shall have
closed.

 

(l)          Miscellaneous.

 

(i)          Proceedings and Documents. All Loan Documents, opinions,
certificates and other instruments and all proceedings in connection with the
transactions contemplated by this Agreement shall be reasonably satisfactory in
form and substance to the Administrative Agent.

 

(ii)         Accuracy and Completeness of Information. All Information taken as
an entirety made available to the Administrative Agent and/or the Lenders by the
Borrower or any of their representatives in connection with the transactions
contemplated hereby is and will be complete and correct in all material respects
as of the date made available to the Administrative Agent and/or the Lenders and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.04, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

 -62- 

 

  

4.02         Conditions to Initial Credit Extension. The obligation of each
Lender to make the initial Credit Extension hereunder on the Initial Funding
Date is subject to the satisfaction of the following conditions precedent:

 

(a)          The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the equityholders of the Acquired
Company shall have approved the Veda Acquisition Agreement.

 

(b)          The Veda Acquisition Agreement as in effect on the Closing Date
shall remain in full force and effect without any amendment, modification or
waiver of any of the provisions thereof that would be materially adverse to the
Lenders without the consent of the Administrative Agent, and shall be in
compliance with all requirements of Law; provided that (i) a reduction in the
purchase price under the Veda Acquisition Agreement shall not be deemed to be
materially adverse to the Lenders so long as such decrease shall be allocated
pro rata to (1) at the option of the Borrower, a reduction in any equity
proceeds or cash on hand of the company financing the Veda Acquisition and (2) a
reduction in any amounts to be funded hereunder and under the 364-Day Revolving
Loan Facility (on a pro rata basis based on the respective amounts thereof),
(ii) any amendment or waiver to the terms of the Veda Acquisition Agreement that
has the effect of increasing the cash consideration required to be paid
thereunder shall not be deemed to be materially adverse to the Lenders if such
increase is funded with an increase in the aggregate amount of the proceeds from
any Equity Issuance by the Borrower or cash on hand of the Borrower, and (iii)
any purchase price adjustment expressly contemplated by the Veda Acquisition
Agreement (including any working capital purchase price adjustment) shall not be
considered an amendment or waiver of the Veda Acquisition Agreement.

 

(c)          The Administrative Agent and the Lenders have received at least 3
Business Days prior to the Initial Funding Date all documentation and other
information about the Acquired Business as has been reasonably requested in
writing at least 10 business days prior to the Initial Funding Date by the
Administrative Agent or the Lenders that, in each case, they have reasonably
determined with respect to the Acquired Business is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.

 

(d)          There shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing restraining or prohibiting the funding of
the Loans.

 

(e)          No Event of Default referred to in Section 9.01(a), 9.01(b),
9.01(i) or 9.01(j) shall have occurred and be continuing or would result from
the making of the Loans.

 

 -63- 

 

  

(f)          The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the DDT Loan shall have been fully
drawn.

 

(g)          The Company shall have delivered to the Administrative Agent (i) a
Committed Loan Notice and (ii) an officer’s certificate certifying that the
conditions in clauses (a), (b), (d), (e) and (f) of this Section 4.02 have been
satisfied.

 

4.03         Conditions to all Credit Extensions. The obligation of each Lender
to make any Credit Extension hereunder (other than the initial Credit Extension
to be made hereunder on the Initial Funding Date, which shall be subject only to
the satisfaction or waiver of the conditions set forth in Section 4.02) is
subject to the satisfaction of the following conditions precedent on the
relevant borrowing or issue date, as applicable:

 

(a)          Continuation of Representations and Warranties. The representations
and warranties contained in Article V (excluding Section 5.01 (n)) shall be true
and correct in all material respects on and as of such borrowing or issuance
date with the same effect as if made on and as of such date, except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date.

 

(b)          No Existing Default. No Default or Event of Default shall have
occurred and be continuing hereunder on the date of such Credit Extension, both
before and after giving effect to the Loans to be made on such date and/or the
Letters of Credit to be issued on such date.

 

(c)          Notice of Revolving Credit Borrowing. To the extent applicable, the
Administrative Agent shall have received a Committed Loan Notice and/or Swing
Line Loan Notice from the Borrower in accordance with Section 2.02(a).

 

The occurrence of the Closing Date and the acceptance by the Borrower of the
benefits of each Credit Extension hereunder shall constitute a representation
and warranty by the Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in Sections 4.01, 4.02 and 4.03 and applicable
to such borrowing have been satisfied as of that time or waived in writing by
the Lenders. All of the Notes, certificates, legal opinions and other documents
and papers referred to in Sections 4.01, 4.02 and 4.03, unless otherwise
specified, shall be delivered to the Administrative Agent for the benefit of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent. Each Credit Extension shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in clauses (a) and (b) of this Section 4.03.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

5.01         Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Credit Extensions, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders that:

 

 -64- 

 

  

(a)          Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries (other than inactive Subsidiaries which are not Material
Subsidiaries) is duly organized, validly existing and in good standing or active
status, as applicable under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          Ownership. Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 5.01(b).

 

(c)          Authorization of Agreement, Loan Documents and Borrowing. Each of
the Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of each of the Loan Documents to which it is a party in
accordance with its respective terms. Each of the Loan Documents has been duly
executed and delivered by the duly authorized officers of the Borrower and its
Subsidiaries party thereto, as applicable, and each such document constitutes
the legal, valid and binding obligation of the Borrower and, if applicable, each
of its Subsidiaries party thereto, enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

 

(d)          Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require the Borrower or any of its
Subsidiaries to obtain any Governmental Approval or approval of any other Person
not otherwise already obtained (or, in the case of the Veda Acquisition, not
otherwise obtained prior to consummation of the Veda Acquisition) or violate any
applicable Law relating to the Borrower or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organization documents of the Borrower or any
of its Subsidiaries or any indenture or other material agreement or instrument
to which such Person is a party or by which any of its properties may be bound
or any Governmental Approval relating to such Person except as could not
reasonably be expected to have a Material Adverse Effect, or (iii) result in or
require the creation or imposition of any material Lien (other than a Lien
permitted under Section 8.02) upon or with respect to any property now owned or
hereafter acquired by such Person.

 

(e)          Compliance with Law; Governmental Approvals. Each of the Borrower
and its Subsidiaries (i) has all Governmental Approvals required by any
applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of the Borrower’s knowledge, threatened attack by
direct or collateral proceeding, except where the failure to have such
Governmental Approval could not reasonably be expected to have a Material
Adverse Effect, and (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other applicable Laws relating to it
or any of its respective properties; in each case, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

 -65- 

 

  

(f)          Tax Returns and Payments. Each of the Borrower and its Subsidiaries
has timely filed or caused to be filed all federal and state, provincial, local
and other tax returns required by applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all federal and state, provincial,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable, except
taxes (i) that are being contested in good faith by appropriate proceedings and
for which the Borrower or Subsidiary, as applicable, has set aside on its books
adequate reserves or (ii) to the extent the failure to file such tax returns or
pay such taxes could not reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any material Lien or other claim
against the Borrower or any Subsidiary thereof with respect to unpaid taxes
which has not been discharged or resolved. The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of federal and
all material state, provincial, local and other taxes are, in the judgment of
the Borrower, adequate, and the Borrower does not anticipate any material
additional taxes or assessments for any of the periods reflected on such books.

 

(g)          Intellectual Property Matters. Each of the Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, trade names, trade name rights,
copyrights and rights with respect to the foregoing which are required to
conduct its business except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. No event has occurred which, to the
knowledge of the Borrower, permits, or after notice or lapse of time or both
would permit, the revocation or termination of any such rights, and, to the
knowledge of the Borrower, neither the Borrower nor any Subsidiary thereof is
liable to any Person for infringement under applicable Law with respect to any
such rights as a result of its business operations, except as could not
reasonably be expected to have a Material Adverse Effect.

 

(h)          Environmental Matters. Except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Material Subsidiaries (i) has failed to comply with any applicable Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (ii) has incurred costs for any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(i)          ERISA Compliance. The Borrower hereby represents and warrants to
the Administrative Agent and Lenders as follows:

 

 -66- 

 

  

(i)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Pension Plan that is intended to be a qualified
plan under Section 401(a) of the Code has received a favorable determination
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401 (a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service. To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status, except where the failure to maintain such
tax-qualified status could not reasonably be expected to have a Material Adverse
Effect.

 

(ii)         There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan (other than routine claims for benefits) that could
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(iii)        (A) No ERISA Event has occurred, and to the best knowledge of the
Borrower, no fact, event or circumstance exists that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (B) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (C) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and, to the best knowledge of
the Borrower no facts or circumstances exist that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; and (D) neither the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; in each case under the immediately
preceding clauses (A) through (D), except for such events and circumstances,
failures to comply, facts and circumstances, liabilities, transactions and
terminations which could not reasonably be expected to have a Material Adverse
Effect.

 

(iv)        Neither the Borrower or any ERISA Affiliate has any unsatisfied
obligation to contribute to, or liability under, any active or terminated
Pension Plan, except for such unsatisfied contribution obligations or
liabilities which could not reasonably be expected to have a Material Adverse
Effect.

 

(j)          Margin Stock. Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its material activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock,
unless the Borrower shall have given the Administrative Agent and Lenders prior
notice of such event and such other information as is reasonably necessary to
permit the Administrative Agent and Lenders to comply, in a timely fashion, with
all reporting obligations required by applicable Law, or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.

 

 -67- 

 

  

(k)          Government Regulation. The Borrower hereby represents and warrants
to the Administrative Agent and Lenders that neither the Borrower nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and neither the Borrower nor any Subsidiary
thereof is, or after giving effect to any Credit Extension will be, subject to
regulation under the Interstate Commerce Act, each as amended.

 

(l)          Intentionally Omitted.

 

(m)          Financial Statements; Financial Condition; Etc. The financial
statements delivered to the Lenders pursuant to Section 4.01(d)(i) and, if
applicable, Section 6.01, copies of which have been furnished to the
Administrative Agent and each Lender, have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the absence of
footnotes and subject to normal year end adjustments), are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended, subject, in the case of unaudited financial
statements, to the absence of footnotes and normal year end adjustments.

 

(n)          No Material Adverse Effect. Since December 31, 2014, there has been
no Material Adverse Effect.

 

(o)          Intentionally Omitted.

 

(p)          Intentionally Omitted.

 

(q)          Litigation. There are no actions, suits or proceedings pending nor,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any Subsidiary thereof or any of their respective properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority,
which could reasonably be expected to have a Material Adverse Effect.

 

(r)          Absence of Defaults. No event has occurred and is continuing which
constitutes a Default or an Event of Default.

 

(s)          Intentionally Omitted.

 

(t)          Accuracy and Completeness of Information. As of the Closing Date,
the Borrower has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which its or any of its Subsidiaries are
subject, and all other matters known to the Borrower, other than general market,
economic and industry conditions, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The written
information, taken as a whole, furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to any projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

 -68- 

 

  

(u)          Property. The Borrower and its Subsidiaries have good and
marketable title to all material Property owned by them and valid leasehold
interests in all material Property leased by them (except as permitted by the
terms of this Agreement), except where failure to have such title or interest
would not reasonably be expected to result in a Material Adverse Effect.

 

(v)         Intentionally Omitted.

 

(w)         Intentionally Omitted.

 

(x)          Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors, officers and employees and to the knowledge of the Borrower its
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions.
None of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facilities established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions.

 

5.02         Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate related hereto, or
any of the Loan Documents (including but not limited to any such representation
or warranty made in or in connection with any amendment thereto) shall
constitute representations and warranties made under this Agreement. All
representations and warranties made under this Agreement shall be made or deemed
to be made at and as of the Closing Date (unless expressly relating to any
earlier date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

ARTICLE VI.
FINANCIAL INFORMATION AND NOTICES

 

Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner set
forth in Section 11.01 hereof, the Borrower will furnish or cause to be
furnished to the Administrative Agent and to the Lenders at their respective
addresses as set forth on Schedule 11.02, or such other office as may be
designated by the Administrative Agent and Lenders from time to time:

 

 -69- 

 

  

6.01         Financial Statements, Etc.

 

(a)          Quarterly Financial Statements. As soon as practicable and in any
event within 45 days after the end of each of the first three fiscal quarters of
each Fiscal Year, either (i) a copy of a report on Form 10-Q, or any successor
form, and any amendments thereto, filed by the Borrower with the SEC with
respect to the immediately preceding fiscal quarter or (ii) an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such fiscal quarter and unaudited Consolidated statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including any notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by a Responsible Officer of the Borrower to present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended, subject to normal year
end adjustments and to the absence of footnotes required by GAAP. To the extent
that the information set forth in this Section 6.01(a) is included in the
Borrower’s quarterly report on Form 10-Q as filed with the SEC, such information
shall be deemed delivered for purposes hereof.

 

(b)          Annual Financial Statements. As soon as practicable and in any
event within 90 days after the end of each Fiscal Year either (i) a copy of a
report on Form 10-K, or any successor form, and any amendments thereto, filed by
the Borrower with the SEC with respect to the immediately preceding Fiscal Year
or (ii) an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, stockholders’ equity and cash flows for the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrower and certified by a nationally recognized independent
certified public accounting firm acceptable to the Administrative Agent in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operation of any change in the application
of accounting principles and practices during the year, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Borrower or any of its Subsidiaries
or with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP. To the extent that the information set
forth in this Section 6.01(b) is included in the Borrower’s annual report on
Form 10-K as filed with the SEC, such information shall be deemed delivered for
purposes hereof.

 

 -70- 

 

  

(c)          The Borrower hereby acknowledges that (a) subject to Section 11.07,
the Administrative Agent and/or any Arranger may, but shall not be obligated to,
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower under the Loan Documents (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees that so
long as the Borrower is the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non- public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as containing material non-public information and as
being suitable only for posting on a portion of the Platform not designated
“Public Investor”; it being understood that all Borrower Materials shall be
subject to Section 11.07.

 

6.02         Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 6.01 (a) or (b), a certificate of a
Responsible Officer of the Borrower in the form of Exhibit C attached hereto (an
“Officer’s Compliance Certificate”) (a) certifying as to statements consistent
with the applicable requirements of the SEC; (b) certifying as to whether there
exists a Default or Event of Default on the date of such certificate, and if a
Default or an Event of Default, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto; and (c)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenant contained in Section 8.01.

 

6.03         Intentionally Omitted.

 

6.04         Other Reports.

 

(a)          Promptly after the filing thereof, a copy of (i) each report or
other filing made by the Borrower or any of its Subsidiaries with the SEC and
required by the SEC to be delivered to the shareholders of the Borrower or any
Subsidiary thereof, (ii) each report made by the Borrower or any Subsidiary
thereof to the SEC on Form 8-K and (iii) each final registration statement of
the Borrower or any Subsidiary thereof filed with the SEC, except in connection
with pension plans and other employee benefit plans; and

 

(b)          Such other information regarding the operations, business affairs
and financial condition of the Borrower and/or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

 

6.05         Notice of Litigation and Other Matters. Prompt (but in no event
later than (x) with respect to clause (d) below, two Business Days after a
Responsible Officer obtains knowledge thereof or (y) with respect to any other
clause below, five (5) Business Days after a Responsible Officer obtains
knowledge thereof) telephonic (confirmed in writing) or written notice of:

 

 -71- 

 

  

(a)          the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings in any court or
before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses the
potential liability of which in the reasonable judgment of the Borrower could
reasonably be expected to result in a Material Adverse Effect;

 

(b)          any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, the potential
liability of which in the reasonable judgment of the Borrower in any such case
could reasonably be expected to result in a Material Adverse Effect; and

 

(c)          the occurrence of any Default or an Event of Default.

 

6.06         Ratings Information. The Borrower shall, no later than five
Business Days after a Responsible Officer obtains knowledge of any such change,
give notice to the Administrative Agent (by telephone, followed promptly by
written notice transmitted by facsimile with a hand copy sent promptly
thereafter) of any change (either expressly or pursuant to a letter from S&P or
Moody’s stating an “implied” rating, excluding in all cases any private
indicative ratings that the Borrower may request from time to time from Moody’s
or S&P) in rating by S&P or Moody’s in respect of the Borrower’s non-credit
enhanced senior unsecured long-term debt, together with details thereof, and of
any announcement by S&P or Moody’s that its rating in respect of such non-credit
enhanced senior unsecured long-term debt is “under review” or that any such debt
rating has been placed on a “Credit Watch List”® or “watch list” or that any
similar action has been taken by S&P or Moody’s.

 

6.07         Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender (other than financial forecasts)
whether pursuant to this Article VI or any other provision of this Agreement,
shall be, at the time the same is so furnished, true and complete in all
material respects.

 

ARTICLE VII.
AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner
provided for in Section 11.01, the Borrower will, and will cause each of its
Subsidiaries to:

 

7.01         Preservation of Corporate Existence and Related Matters.

 

(a)          Except as permitted by Section 8.04 and Section 8.05, preserve and
maintain its separate corporate existence and all rights, franchises, licenses
and privileges necessary to the conduct of its business; provided that, subject
to compliance with Section 7.09, nothing in the foregoing shall prevent the
Borrower or any Subsidiary from discontinuing any line of business if (i) no
Default or Event of Default exists or would result therefrom, and (ii) with
respect to the discontinuance of a material line of business, the Board of
Directors of the Borrower determines in good faith that such discontinuance is
in the best interest of the Borrower and its Consolidated Subsidiaries, taken as
a whole.

 

 -72- 

 

  

(b)          Qualify and remain qualified as a foreign corporation and
authorized to do business in each jurisdiction where the nature and scope of its
activities require it to so qualify under applicable Law, except where the
failure to so preserve and maintain its existence and rights or to so qualify
could not reasonably be expected to have a Material Adverse Effect.

 

7.02         Maintenance of Property. Protect and preserve all properties useful
in and material to its business, including copyrights, patents, trade names and
trademarks; maintain in good working order and condition all buildings,
equipment and other tangible real and personal property material to the conduct
of its business, ordinary wear and tear and casualty excepted; and from time to
time make or cause to be made all renewals, replacements and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times, except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

7.03         Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are consistent
with past practices and prudent business practice (and in any event consistent
with normal industry practice), and as may be required by applicable Law.

 

7.04         Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

 

7.05         Payment and Performance of Obligations.

 

(a)          Pay and perform all of its Obligations under this Agreement and the
other Loan Documents.

 

(b)          Pay and discharge (i) all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, except where the failure to make such payments could not reasonably be
expected to have a Material Adverse Effect and (ii) all other material
indebtedness, obligations and liabilities in accordance with customary trade
practices, except where the failure to make such payments could not reasonably
be expected to have a Material Adverse Effect; provided that the Borrower or
such Subsidiary may contest any item described in clause (i) or (ii) of this
Section 7.05(b) in good faith and by proper proceedings so long as adequate
reserves are maintained with respect thereto to the extent required by GAAP.

 

7.06         Compliance With Laws and Approvals. Observe and remain in
compliance with all applicable Laws (including, without limitation, those set
forth in Section 5.01(x)) and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business, except where
the failure to observe, comply or maintain could not reasonably be expected to
have a Material Adverse Effect.

 

 -73- 

 

  

7.07         Environmental Laws. In addition to and without limiting the
generality of Section 7.06:

 

(a)          Comply with, and use commercially reasonable efforts to ensure such
compliance by all tenants and subtenants with all applicable Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to obtain, comply or maintain could not
reasonably be expected to have a Material Adverse Effect; and

 

(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, except (i) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or (ii) to the extent the Borrower or any of its Subsidiaries are
contesting, in good faith, any such requirement, order or directive before the
appropriate Governmental Authority so long as adequate reserves are maintained
with respect thereto to the extent required by GAAP.

 

7.08         Compliance with ERISA; ERISA Notices.

 

(a)          Promptly, and in any event within fifteen (15) Business Days after
the Borrower obtains knowledge that an ERISA Event has occurred that could
reasonably be expected to result in a Material Adverse Effect, the Borrower
shall deliver or cause to be delivered a written statement by a Responsible
Officer of the Borrower, describing such ERISA Event and any action that is
being taken with respect thereto by the Borrower, or any ERISA Affiliate, and
any action taken or threatened by the IRS, Department of Labor, or PBGC. The
Borrower shall (i) promptly and in any event within five (5) Business Days after
the filing thereof with the IRS, deliver or cause to be delivered a copy of each
funding waiver request filed with respect to any Pension Plan and all
communications received by the Borrower or, to the best knowledge of the
Borrower, any ERISA Affiliate with respect to such request; and (ii) promptly
and in any event within five (5) Business Days after receipt by the Borrower or,
to the best knowledge of the Borrower, any ERISA Affiliate, of the PBGC’s
intention to terminate a Pension Plan or to have a trustee appointed to
administer a Pension Plan, copies of each such notice; and

 

(b)          As soon as is reasonably practicable upon the Administrative
Agent’s reasonable request, the Borrower shall cause to be delivered to the
Administrative Agent each of the following: (i) the most recent determination
letter issued by the IRS with respect to each Pension Plan; (ii) for the three
most recent Plan years, annual reports on Form 5500 Series required to be filed
with any governmental agency for each Pension Plan; (iii) all actuarial reports
prepared for the last three Plan years for each Pension Plan; (iv) a listing of
all Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by the Borrower or any ERISA Affiliate to each
such plan; (v) any information that has been provided in writing by any
Governmental Authority to the Borrower or any ERISA Affiliate regarding
withdrawal liability under any Multiemployer Plan; and (vi) the aggregate amount
of the most recent annual payments made to former employees of the Borrower
under any retiree health plan.

 

 -74- 

 

  

7.09         Conduct of Business. Carry on substantially all of its businesses
in substantially the same fields as the businesses conducted on the Closing Date
and in lines of business reasonably related thereto or as otherwise permitted
pursuant to the terms of this Agreement.

 

7.10         Visits and Inspections. Subject to compliance with applicable
securities laws, permit representatives of the Administrative Agent or any
Lender, from time to time upon reasonable prior written notice to the Borrower
and during ordinary business hours, to visit and inspect its properties; inspect
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects.
Notwithstanding the foregoing, neither the Administrative Agent nor the L/C
Issuer or any other Lender shall have the right to inspect or make or receive
copies of any customer data files or any other credit information or files
concerning consumers owned or maintained by the Borrower or any of its
Subsidiaries.

 

7.11         Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital, for capital expenditures, to refinance existing Debt of the
Borrower and its Subsidiaries, to finance non-hostile acquisitions by the
Borrower and its Subsidiaries that are permitted hereunder, and for other lawful
general corporation purposes of the Borrower and its Subsidiaries. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X. All Letters of
Credit will be used for general corporate purposes.

 

ARTICLE VIII.
NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent liabilities not yet due and
payable) have been paid and satisfied in full and all Commitments hereunder
shall have been terminated, unless consent has been obtained in the manner set
forth in Section 11.01:

 

8.01         Maximum Leverage Ratio. As of the end of each fiscal quarter,
commencing with the end of the first fiscal quarter ending after the Closing
Date, the Borrower will not permit the Leverage Ratio to be greater than 3.50 to
1.00; provided, that the Leverage Ratio for any fiscal quarter may be increased
by the Borrower by 0.50 (from 3.50 to 4.00) if such increase satisfies the
Leverage Ratio Increase Requirements. No increase shall be given effect unless
all of the Leverage Ratio Increase Requirements are satisfied.

 

8.02         Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien on, or with
respect to, any of its assets or properties (including without limitation shares
of Capital Stock or other ownership interests owned by it), real or personal,
whether now owned or hereafter acquired, except:

 

(a)          Liens existing on the Closing Date and set forth on Schedule 8.02;

 

(b)          Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

 

 -75- 

 

  

(c)          Liens of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals and other similar Liens
imposed by law so long as such Liens secure claims incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;

 

(d)          Liens consisting of deposits or pledges made in the ordinary course
of business (i) in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts or (ii) to secure the performance
of letters of credit, bids, tenders, sales, contracts, leases, statutory
obligations, surety, appeal and performance bonds and other similar obligations
incurred in the ordinary course of business, in each case not incurred in
connection with the borrowing of money or the payment of the deferred purchase
price of property;

 

(e)          Liens constituting encumbrances in the nature of zoning
restrictions, easements, rights of way, and other rights or restrictions of
record on the use of real property, which in the aggregate are not substantial
in amount and which do not, in any case, materially detract from the value of
any material parcel of real property or impair the use thereof in the ordinary
conduct of business;

 

(f)          Liens in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders;

 

(g)          Liens on the property or assets of any Subsidiary existing at the
time such Subsidiary becomes a Subsidiary of the Borrower and not incurred in
contemplation thereof, as long as the outstanding principal amount of the Debt
secured thereby is not voluntarily increased by such Subsidiary after the date
such Subsidiary becomes a Subsidiary of the Borrower;

 

(h)          Liens on the property or assets of the Borrower or any Subsidiary
securing Debt which is incurred to finance or refinance the acquisition of such
property or assets; provided that (i) each such Lien shall be created
substantially simultaneously with the acquisition of the related property or
assets; (ii) each such Lien does not at any time encumber any property other
than the related property or assets financed by such Debt and the proceeds
thereof; (iii) the principal amount of Debt secured by each such Lien is not
increased; and (iv) the principal amount of Debt secured by each such Lien
(together with any accrued interest thereon and closing costs relating thereto)
shall at no time exceed 100% of the original purchase price of such related
property or assets at the time acquired;

 

(i)          Liens consisting of judgment or judicial attachment Liens that do
not constitute an Event of Default under Section 9.01(l);

 

(j)          Intentionally Omitted;

 

(k)          Intentionally Omitted;

 

 -76- 

 

  

(l)          any Lien on any specific fixed asset of any corporation existing at
the time such corporation is merged or consolidated with or into the Borrower or
a Consolidated Subsidiary and not created in contemplation of such event;

 

(m)          any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
paragraphs of this Section; provided that (i) such Debt is not secured by any
additional assets, and (ii) the amount of such Debt (together with any accrued
interest thereon and closing costs relating thereto) secured by any such Lien is
not increased;

 

(n)          any Lien existing on any specific fixed asset prior to the
acquisition thereof by the Borrower or a Consolidated Subsidiary and not created
in contemplation of such acquisition;

 

(o)          Liens securing Debt owing by any Subsidiary to the Borrower or
another Wholly Owned Subsidiary;

 

(p)          inchoate Liens arising under ERISA to secure current service
pension liabilities as they are incurred under the provisions of Plans from time
to time in effect;

 

(q)          rights reserved to or invested in any municipality or governmental,
statutory or public authority to control or regulate any property of the
Borrower or such Subsidiary, as the case may be, or to use such property in a
manner which does not materially impair the use of such property for the
purposes of which it is held by the Borrower or such Subsidiary, as the case may
be; and

 

(r)          Liens not otherwise permitted by this Section 8.02 securing Debt or
other obligations in an aggregate principal amount, when combined with any Debt
then outstanding under Section 8.03(i), at any time outstanding that does not
exceed 30% of Consolidated Net Tangible Assets, measured as of the date of the
incurrence of such Debt or obligation.

 

8.03         Limitations on Subsidiary Debt. The Borrower will not permit any
Subsidiary to contract, create, incur, assume or permit to exist any Debt,
except:

 

(a)          Debt arising under (i) this Agreement and the other Loan Documents
and (ii) the Multi-Year Credit Agreement and any related Loan Documents (as such
term is defined in the Multi-Year Credit Agreement);

 

(b)          Debt existing as of the Closing Date as referenced on Schedule 8.03
(and renewals, refinancings or extensions thereof on terms and conditions no
less favorable in any material respect to such Person than such existing Debt
and in a principal amount not in excess of that outstanding as of the date of
such renewal, refinancing or extension);

 

(c)          Capital Lease obligations and Debt incurred, in each case, to
provide all or a portion of the purchase price or costs of construction of an
asset or, in the case of a Sale and Leaseback Transaction, to finance the value
of such asset owned by the Borrower or any of its Subsidiaries; provided that
(i) such Debt when incurred shall not exceed the purchase price or cost of
construction of such asset or, in the case of a Sale and Leaseback Transaction,
the fair market value of such asset and any transaction costs directly related
thereto, (ii) no such Debt shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon (together with any accrued interest
thereon and closing costs relating thereto) at the time of such refinancing, and
(iii) the aggregate principal amount of all such Debt shall not exceed
$200,000,000 at any time outstanding;

 

 -77- 

 

  

(d)          intercompany Debt owed by any Subsidiary of the Borrower to the
Borrower or any other Subsidiary of the Borrower;

 

(e)          Debt and Obligations owing under Hedging Agreements relating to the
Loans hereunder and other Hedging Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;

 

(f)          Intentionally Omitted;

 

(g)          Debt of the types described in clause (j) of the definition of Debt
which is incurred in the ordinary course of business in connection with (i) the
sale or purchase of goods, or (ii) to assure performance by the Borrower or any
of its Subsidiaries of their respective service contracts, operating leases,
obligations to a utility or a governmental entity, or worker’s compensation
obligations;

 

(h)          Support Obligations of Debt of the Borrower or Debt otherwise
permitted under this Section 8.03;

 

(i)          other Debt of the Subsidiaries at any time outstanding which, when
combined with any Debt then outstanding under Section 8.02(r), in the aggregate
does not exceed 30% of Consolidated Net Tangible Assets, measured as of the date
of the incurrence of such Debt; and

 

(j)          Debt of the Acquired Business in an aggregate principal amount
outstanding not to exceed at any time AUD $300,000,000.

 

8.04         Limitations on Mergers and Liquidation. The Borrower will not, nor
will it permit any of its Subsidiaries to, merge, consolidate or enter into any
similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), except:

 

(a)          The Borrower or a Subsidiary may merge with another Person that is
not the Borrower or a Subsidiary; provided that (i) in the case of any merger
involving the Borrower or a Subsidiary that is organized under the laws of the
United States or one of its states, such other Person is organized under the
laws of the United States or one of its states, (ii) in the case of any merger
involving the Borrower, the Borrower is the corporation surviving such merger,
(iii) in the case of any merger involving a Subsidiary, the survivor is or will
become a Subsidiary of the Borrower, (iv) immediately prior to and after giving
effect to such merger, no Default or Event of Default exists or would exist,
(iv) the Board of Directors of such Person has approved such merger and (v) such
transaction is permitted under Section 8.06.

 

(b)          Any Subsidiary may merge into the Borrower or any Wholly-Owned
Subsidiary of the Borrower.

 

 -78- 

 

  

(c)          Any Subsidiary may liquidate, wind-up or dissolve itself into the
Borrower or any Wholly-Owned Subsidiary of the Borrower.

 

8.05         Limitation on Asset Dispositions. The Borrower will not sell,
lease, transfer or otherwise dispose of (in one transaction or a series of
transactions and including by means of any merger, Equity Issuance of Capital
Stock or otherwise) all or substantially all of its assets (whether now owned or
hereafter acquired) except as permitted in Sections 8.04 and 8.06, except for
any such disposition of assets which results from the merger, Equity Issuance of
Capital Stock or other transaction between the Borrower and its Subsidiaries so
long as the surviving entity remains a Subsidiary of the Borrower.

 

8.06         Limitations on Acquisitions. The Borrower will not, nor will it
permit any of its Subsidiaries to, acquire all or any portion of the Capital
Stock or other ownership interest in any Person which is not a Subsidiary or all
or any substantial portion of the assets, property and/or operations of a Person
which is not a Subsidiary except (i) the Veda Acquisition so long as each of the
Veda Acquisition Closing Conditions have been satisfied or waived on or prior to
the date on which the Veda Acquisition is consummated and (ii) other
acquisitions so long as (a) the Person, assets, property and/or operations being
acquired operate in substantially the same or a similar line of business as any
line of business engaged in by the Borrower or any of its Subsidiaries on the
Closing Date or a business reasonably related thereto, including ancillary or
complementary businesses; (b) in the case of an acquisition of Capital Stock or
other ownership interest of a Person, the Board of Directors of the Person which
is the subject of such acquisition shall have approved the acquisition; (c) no
Default or Event of Default shall exist on the date of, or shall result from,
any such acquisition (including after giving effect to such transaction on a pro
forma basis); and (d) in the case of the acquisition of all or any portion of
the Capital Stock or other ownership interest in any Person, such Person so
acquired will be Consolidated with the Borrower in its financial statements upon
the consummation of such acquisition.

 

8.07         Intentionally Omitted.

 

8.08         Limitation on Restricted Payments. The Borrower will not, nor will
it permit any of its Subsidiaries to, directly or indirectly, declare, order,
make or set apart any sum for or pay any Restricted Payment at any time that a
Default or Event of Default has occurred and is continuing or would result from
such Restricted Payment.

 

8.09         Limitation on Transactions with Affiliates. Neither the Borrower
nor any of its Consolidated Subsidiaries shall enter into, or be a party to, any
transaction with any Affiliate of the Borrower or such Subsidiary (which
Affiliate is not the Borrower or a Subsidiary), except pursuant to the
reasonable requirements of its business and upon fair and reasonable terms that
are no less favorable to the Borrower or such Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person which is not an
Affiliate.

 

8.10         Limitation on Certain Accounting Changes. The Borrower will not
change its Fiscal Year (a) without prior written notification to the Lenders or
(b) if such change would materially affect the Lenders’ ability to read and
interpret the financial statements delivered pursuant to Section 6.01 or
calculate the financial covenant in Section 8.01.

 

 -79- 

 

  

8.11         Limitation of Restricting Subsidiary Dividends and Distributions.
The Borrower will not permit any Subsidiary to agree to, incur, assume or suffer
to exist any restriction, limitation or other encumbrance (by covenant or
otherwise) on the ability of such Subsidiary to make any payment to the Borrower
or any of its Subsidiaries (in the form of dividends, intercompany advances or
otherwise) or to transfer any of its properties or assets to the Borrower or any
of its Subsidiaries, except:

 

(a)          Restrictions and limitations applicable to a Subsidiary existing at
the time such Subsidiary becomes a Subsidiary of the Borrower and not incurred
in contemplation thereof, as long as no such restriction or limitation is made
more restrictive after the date such Subsidiary becomes a Subsidiary of the
Borrower;

 

(b)          Restrictions and limitations existing pursuant to the Multi-Year
Credit Agreement and this Agreement; and

 

(c)          Other restrictions and limitations that are not material either
individually or in the aggregate.

 

8.12         Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, other than
non-speculative Hedging Agreements entered into in the ordinary course of
business in order to manage existing or anticipated interest rate, foreign
exchange rate or commodity price risks.

 

8.13         Governmental Regulations. The Borrower will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower,
or (b) fail to provide documentary and other evidence of the identity of the
Borrower as may be reasonably requested by the Lenders or the Administrative
Agent at any time with reasonable prior notice to enable the Lenders or the
Administrative Agent to verify the identity of the Borrower or to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the Patriot Act at 31 U.S.C. Section 5318.

 

ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES

 

9.01         Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

 

(a)          Default in Payment of Principal of Loans and L/C Obligation. The
Borrower shall default in any payment of principal of any Loan, Note or L/C
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

 

 -80- 

 

  

(b)          Other Payment Default. The Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
any interest, fees or other amounts owing on any Loan, Note or L/C Obligation or
the payment of any other Obligation, and such default shall continue unremedied
for five (5) Business Days after the earlier of a Responsible Officer becoming
aware of such default or written notice thereof has been given to the Borrower
by the Administrative Agent.

 

(c)          Misrepresentation. Any representation, warranty or statement made
or deemed to be made by the Borrower or any of its Subsidiaries, if applicable,
under this Agreement, any Loan Document or any amendment hereto or thereto or in
any certificate delivered to the Administrative Agent or to any Lender pursuant
hereto and thereto, shall at any time prove to have been incorrect or misleading
in any material respect when made or deemed made.

 

(d)          Default in Performance of Certain Covenants. (i) The Borrower shall
default in the performance or observance of any covenant or agreement contained
in Sections 6.05(c), 7.01(a) and 7.11 and Article VIII, or (ii) the Borrower
shall default in the performance or observance of any other covenant or
agreement contained in Article VI, and such default shall continue unremedied
for fifteen (15) days after the earlier of a Responsible Officer becoming aware
of such default or written notice thereof has been given to the Borrower by the
Administrative Agent.

 

(e)          Default in Performance of Other Covenants and Conditions. The
Borrower or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 9.01) or any other Loan Document and such default shall continue
for a period of thirty (30) days after the earlier of a Responsible Officer
becoming aware of such default or written notice thereof has been given to the
Borrower by the Administrative Agent.

 

(f)          Hedging Agreement. Any termination payments in an amount greater
than $50,000,000 shall be due by the Borrower under any Hedging Agreement and
such amount is not paid within thirty (30) Business Days of the due date
thereof.

 

(g)          Debt Cross-Default. The Borrower or any of its Material
Subsidiaries shall (i) default in the payment of any Debt (other than Debt under
this Agreement, the Notes or any L/C Obligation) the aggregate outstanding
amount of which Debt is in excess of $50,000,000, beyond the period of grace if
any, provided in the instrument or agreement under which such Debt was created,
or (ii) default in the observance or performance of any other agreement or
condition relating to any Debt (other than Debt under this Agreement, the Notes
or any L/C Obligation), the aggregate outstanding amount of which Debt is in
excess of $50,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, any
such Debt to become due prior to its stated maturity (any such notice having
been given and any applicable grace period having expired).

 

 -81- 

 

  

(h)          Change in Control. An event described in clause (i), (ii) or (iii)
below shall have occurred: (i) during any period of 12 consecutive months,
individuals who at the beginning of such period constituted the board of
directors of the Borrower (together with any new directors whose election by
such board or whose nomination for election by the shareholders of the Borrower
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) and who were entitled to
vote on such matters, cease for any reason to constitute a majority of the board
of directors of the Borrower then in office, (ii) any person or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) after the Closing Date shall obtain ownership or control in one or more
series of transactions of more than 25% of the common stock or 25% of the voting
power of the Borrower entitled to vote in the election of members of the board
of directors of the Borrower or (iii) there shall have occurred under any
indenture or other instrument evidencing any Debt in excess of $50,000,000 any
“change in control” (as defined in such indenture or other evidence of Debt)
obligating the Borrower to repurchase, redeem or repay all or any part of the
Debt provided for therein, other than any “change in control” resulting from any
“dead hand proxy put” provision (any such event, a “Change in Control”).

 

(i)          Voluntary Bankruptcy Proceeding. The Borrower or any Material
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of a substantial part of
its property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(j)          Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against the Borrower or any Material Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under the federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
composition for adjustment of debts, or (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for the Borrower or any Material
Subsidiary thereof or for all or any substantial part of their respective
assets, domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of 60 consecutive days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such federal bankruptcy laws) shall be entered.

 

(k)          Enforcement. A creditor or an encumbrance (other than a judgment or
order of the type referred to in clause (l) of this Section 9.01) attaches or
takes possession of, or a distress, execution, sequestration or other process is
levied or enforced upon or sued out against, any of the undertakings and assets
of the Borrower or any Subsidiary thereof having a value exceeding $50,000,000
and (if capable of discharge) such possession is not terminated or such
attachment or process is not satisfied, removed or discharge within 30 days.

 

 -82- 

 

  

(l)          Judgment. A judgment or order for the payment of money which causes
the aggregate amount of all such judgments or orders at any time undischarged
and unstayed as provided for in this paragraph (exclusive of amounts covered by
insurance provided by reputable insurers) to exceed $50,000,000 shall be entered
against the Borrower or any Subsidiary thereof by any court and such judgment or
order shall continue without discharge or stay for a period of sixty (60) days.

 

(m)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC that results in a Material Adverse Effect, or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan that results in a Material Adverse Effect.

 

9.02         Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents, at applicable Law or otherwise; provided that upon the
occurrence of an Event of Default specified in Section 9.01(i) or (j) with
respect to the Borrower, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03         Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Borrower, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.

 

 -83- 

 

  

9.04         Application of Funds. After the exercise of remedies provided for
in Section 9.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

 -84- 

 

  

9.05         Limited Conditionality Period. During the period from and including
the Closing Date to and including the Initial Funding Date or the termination of
all Commitments pursuant to Section 2.06 (the “Limited Conditionality Period”),
and notwithstanding (i) that any representation made on the Closing Date
(excluding, for the avoidance of doubt, the Specified Representations and/or
Veda Acquisition Agreement Representations) was incorrect, (ii) any failure by
the Borrower to comply with any provision of Article VII or VIII, (iii) any
provision to the contrary herein or in any Loan Document or otherwise or (iv)
that any condition to the occurrence of the Closing Date set forth in Section
4.01 may subsequently be determined not to have been satisfied, neither the
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
Commitments, (2) rescind, terminate or cancel the Loan Documents or exercise any
right or remedy or make or enforce any claim under the Loan Documents, any Note
or otherwise it may have to the extent (but only to the extent) to do so would
prevent, limit or delay the making of its portion of the Loans on the Initial
Funding Date, (3) refuse to participate in making its Loan on the Initial
Funding Date; provided that the applicable conditions precedent to the making of
the Loans on the Initial Funding Date set forth in Section 4.02 have been
satisfied or (4) exercise any right of set-off or counterclaim in respect of its
Loan to the extent to do so would prevent, limit or delay the making of its Loan
on the Initial Funding Date. For the avoidance of doubt, (A) the rights and
remedies of the Lenders and the Administrative Agent shall not be limited in the
event that any applicable condition precedent set forth in Section 4.02 is not
satisfied on the Initial Funding Date or if the Lenders have terminated the
Commitments during the existence of a default set forth in Section 9.01(i) or
(j) with respect to the Borrower prior to the Initial Funding Date; (B) nothing
herein shall be construed to limit in any way the rights and remedies of the
Lenders and the Administrative Agent to the extent the exercise of any such
rights and remedies would not prevent, limit or delay the making of the Loans on
the Initial Funding Date and (C) immediately after the expiration of the Limited
Conditionality Period, all of the rights, remedies and entitlements of the
Administrative Agent and the Lenders shall be available notwithstanding that
such rights were not available prior to such time as a result of the foregoing
(including, without limitation, the right to accelerate the Loans and the right
to exercise all other rights and remedies in respect of the Loans provided for
hereunder).

 

ARTICLE X.
ADMINISTRATIVE AGENT

 

10.01         Appointment and Authority.

 

(a)          Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

 -85- 

 

  

(b)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time and except for so long as the Administrative Agent may agree at the
request of the Required Revolving Lenders to act for the L/C Issuer with respect
thereto; provided that the L/C Issuer shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the L/C
Issuer with respect to such acts or omissions and (ii) as additionally provided
in this Agreement with respect to the L/C Issuer.         

 

10.02         Rights as a Lender. The bank serving as the Administrative Agent
shall have the same rights and powers under this Agreement and any other Loan
Document in its capacity as a Lender as any other Lender and may exercise or
refrain from exercising the same as though it were not the Administrative Agent;
and the terms “Lenders”, “Required Lenders”, or any similar terms shall, unless
the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

 

10.03         Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

 -86- 

 

  

If the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04         Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

10.05         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

 -87- 

 

  

10.06         Replacement of Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring or
removed Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

(c)          In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.14(a), then the L/C Issuer and
the Swing Line Lender may, upon prior written notice to the Borrower and the
Administrative Agent, resign as L/C Issuer or as Swing Line Lender, as the case
may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

 

(d)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, and, so long as no Event of Default shall then
exist, with the prior consent of the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders), then such removal shall nonetheless become effective
in accordance with such notice on such date.

 

 -88- 

 

  

10.07         Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders, the Swing Line Lender and the L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, the L/C Issuer
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swing Line Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the L/C Issuer or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

10.08         No Other Duties, Etc. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.01), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.01) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

 -89- 

 



 

10.09         Administrative Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, any L/C Issuer and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, any L/C Issuer and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, any L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

(b)          any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10         Arrangers; Co-Syndication Agents. Each Lender hereby designates
each of STRH, MLPFSI, JPMSL and WFSL as Arrangers and each of Bank of America,
N.A., JPMorgan Chase Bank, N.A., and Wells Fargo Bank, N.A. as Co-Syndication
Agents and agrees that the Arrangers and Co-Syndication Agents shall have no
duties or obligations under any Loan Documents to any Lender or any Loan Party.

 

 -90- 

 

  

ARTICLE XI.
MISCELLANEOUS

 

11.01         Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letters), and no
consent to any departure by the Borrower therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Section 4.01 (a) without the
written consent of each Lender;

 

(b)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(d)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(e)          change Section 9.04 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

 

(f)          change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

 

(g)          change the definition of “Letter of Credit Sublimit” or “Swing Line
Sublimit” or any other provision hereof (including Section 11.19) if the effect
thereof would be to reinstate and make effective either Section 2.03 or Section
2.04 such that the Borrower would be able to request and the L/C Issuer and the
Lenders would be obligated to make and/or participate in Letters of Credit
and/or Swing Line Loans, as the case may be, in any case, without the written
consent of each Lender and provided, further, that (i) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lenders required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; and
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

 -91- 

 

  

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency so long as, in each case, the Lenders shall
have received at least five (5) Business Days’ prior written notice thereof and
the Administrative Agent shall not have received, within five (5) Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.

 

11.02         Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall be effective upon actual receipt by the relevant
Person or, if delivered by overnight courier service, upon the first Business
Day after the date deposited with such courier service for overnight (next-day)
delivery or, if sent by telecopy, upon transmittal in legible form by facsimile
machine or, if mailed, upon the third Business Day after the date deposited into
the mail or, if delivered by hand, upon delivery; provided that notices
delivered to the Administrative Agent, the L/C Issuer or the Swing Line Lender
shall not be effective until actually received by such Person at its address
specified in this Section.

 

 -92- 

 

  

(iii)        Any agreement of the Administrative Agent, the L/C Issuer or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
the L/C Issuer and each Lender shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower to give such notice
and the Administrative Agent, the L/C Issuer and the Lenders shall not have any
liability to the Borrower or other Person on account of any action taken or not
taken by the Administrative Agent, the L/C Issuer or any Lender in reliance upon
such telephonic or facsimile notice. The obligation of the Borrower to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent, the L/C Issuer or any
Lender to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Administrative Agent, the L/C Issuer or any Lender of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the L/C Issuer and such Lender to be contained in any such
telephonic or facsimile notice.

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II unless such Lender, the L/C Issuer, as applicable, and the Administrative
Agent have agreed to receive notices under any Section thereof by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

11.03         No Waiver; Cumulative Remedies; Enforcement. No failure or delay
by the Administrative Agent, the L/C Issuer or any Lender in exercising any
right or power hereunder or under any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent, the L/C Issuer and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or of any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 11.01, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the L/C Issuer may
have had notice or knowledge of such Default or Event of Default at the time.

 

 -93- 

 

  

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 9.02 for the benefit of all the Lenders and the L/C Issuer;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses actually incurred by the Administrative Agent
and Arrangers and their respective Affiliates (including the reasonable fees,
charges and disbursements of one external counsel for the Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that
notwithstanding the foregoing set forth in this clause (i), with respect to the
fees and disbursements of counsel for the Administrative Agent and the Arrangers
incurred prior to the Closing Date, the Borrower shall only be obligated to pay
the fees and disbursements of Jones Day and any local counsel, as counsel to the
Administrative Agent, (ii) all reasonable and documented out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses actually incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all actual fees and time charges for attorneys who
may be employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights and remedies (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such documented out-of-pocket expenses
actually incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

 -94- 

 



 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and reimburse each Indemnitee for, any
and all actual losses, claims, damages, liabilities and related reasonable
expenses (including the reasonable and actual fees, charges and disbursements of
any counsel for any Indemnitee) (“Losses”), and shall indemnify and hold
harmless each Indemnitee from all reasonable and actual fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Borrower arising out of, in connection with, or as a
result of (i) this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, and to
reimburse each Indemnified Person upon demand for any reasonable legal or other
reasonable expenses incurred in connection with investigating or defending any
of the foregoing, whether or not such Indemnified Person is a party to any such
proceeding; provided that the Borrower shall not be liable to an Indemnitee
pursuant to this indemnity for any Losses to the extent that a court having
competent jurisdiction shall have determined by a final judgment (not subject to
further appeal) that such Loss resulted from (i) the gross negligence or willful
misconduct of such Indemnitee, (ii) material breach in bad faith of the
obligations hereunder by such Indemnitee, as determined by a court of competent
jurisdiction in final and non-appealable decision, or (iii) suits solely amongst
Indemnitees (other than (x) any claims against the Administrative Agent, any
Arranger, joint lead arranger, joint bookrunner, co-syndication agent, or any
similar role hereunder unless such claim would otherwise be excluded pursuant to
clause (i) above and (y) claims arising out of any act or omission of the
Borrower, the Acquired Company or any of their respective Subsidiaries). The
Borrower shall not, without the prior written consent of any Indemnitee, effect
any settlement of any pending or threatened proceeding in respect of which such
Indemnitee is a party and indemnity has been sought hereunder by such
Indemnitee, unless such settlement includes an unconditional release of such
Indemnitee from all liability on claims that are the subject matter of such
indemnity and does not require any admission of wrong doing on the part of such
Indemnitee. No Indemnitee shall be responsible or liable for any damages arising
from the use by others of the Borrower Materials or other materials obtained
through electronic, telecommunications or other information transmission
systems, in each case, except to the extent any such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of, or material breach
of this Agreement by, such Indemnitee. Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim. No Person shall be responsible or liable for any special,
indirect, punitive, exemplary or consequential damages that may he alleged as a
result of this Agreement, the use of proceeds or any related transaction
provided that, nothing contained in this sentence shall limit the
indemnification and reimbursement obligations to the extent expressly set forth
herein.

 

 -95- 

 

  

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under clause (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Outstandings at such
time) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this clause (c) are subject to the provisions of Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above nor
any other party hereto shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction. Nothing is this clause (d) shall
be deemed to limit in any way the Company’s obligations under Section 3.05

 

 -96- 

 

  

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section and the indemnity
provisions of Section 11.04(a)(iii) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05         Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06         Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
except as permitted in Sections 8.04, 8.05 and 8.06 without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of clause (b) of this Section, (ii)
by way of participation in accordance with the provisions of clause (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of clause (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

 -97- 

 

  

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this clause (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)         in any case not described in clause (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

 -98- 

 

  

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)         the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)         the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of its Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans -in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 -99- 

 

  

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

 -100- 

 

  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to clause (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section (it being understood that the documentation required under Section
3.01 (e) shall be delivered to the Lender who sells the participation) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Section 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.12 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-l(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

 -101- 

 

  

(f)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
SunTrust Bank assigns all of its Commitment and Loans pursuant to clause (b)
above, SunTrust Bank may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided that no
failure by the Borrower to appoint any such successor shall affect the
resignation of SunTrust Bank as L/C Issuer or Swing Line Lender, as the case may
be. If SunTrust Bank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If SunTrust
Bank resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to SunTrust Bank to
effectively assume the obligations of SunTrust Bank with respect to such Letters
of Credit.

 

11.07         Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary thereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

 -102- 

 

  

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08         Right of Setoff. In addition to any rights now or hereafter
granted under applicable Law and not by way of limitation of any such rights,
each Lender and the L/C Issuer shall have the right, at any time or from time to
time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the L/C Issuer to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the L/C Issuer, as the
case may be, irrespective of whether such Lender or the L/C Issuer shall have
made demand hereunder and although such Obligations may be unmatured; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender and the L/C Issuer
agrees promptly to notify the Administrative Agent and the Company after any
such set-off and any application made by such Lender or the L/C Issuer, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such set-off and application. Each Lender and the L/C Issuer agrees
to apply all amounts collected from any such set-off to the Obligations before
applying such amounts to any other Debt or other obligations owed by the
Borrowers to such Lender or the L/C Issuer.

 

11.09         Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which may be treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

 

 -103- 

 

  

11.10         Counterparts; Integration; Effectiveness. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letters, the other Loan Documents, and any separate letter agreements relating
to any fees payable to the Administrative Agent and its Affiliates constitute
the entire agreement among the parties hereto and thereto and their affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

 

11.11         Survival of Representations and Warranties. All covenants,
agreements, representations and warranties made by the Borrower herein and in
the certificates, reports, notices or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the other Loan Documents and the making of any Loans and issuance
of any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, the
L/C Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 3.01, 3.04, 3.05, and 11.04 and Article X shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

11.12         Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

11.13         Replacement of Lenders. If any Lender requests compensation under
Section 3.04, does not consent to a proposed amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document (a “Loan Modification”) requested by Borrower, which Loan Modification
is approved by at least the Required Lenders or if the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender is a Defaulting
Lender, or if any other circumstance exists hereunder that gives the Borrower
the right to replace a Lender as a party hereto, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

 -104- 

 

  

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)          such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14         Governing Law; Jurisdiction; Etc.

 

(a)          This Agreement, the Notes and the other Loan Documents, unless
otherwise expressly set forth therein, shall be governed by, construed and
enforced in accordance with the laws of the State of New York, without giving
effect to the conflict of law principles thereof.

 

(b)          Each of the parties hereto hereby irrevocably consents to the
personal jurisdiction of the state and federal courts located in the City of New
York, Borough of Manhattan, in any action, claim or other proceeding arising out
of any dispute in connection with this Agreement, the Notes and the other Loan
Documents, any rights or obligations hereunder or thereunder, or the performance
of such rights and obligations. Each of the parties hereto hereby irrevocably
consents to the service of a summons and complaint and other process in any
action, claim or proceeding brought by any other party hereto in connection with
this Agreement, the Notes or the other Loan Documents, any rights or obligations
hereunder or thereunder, or the performance of such rights and obligations, on
behalf of itself or its property, in the manner specified in Section 11.02.
Nothing in this Section 11.14 shall affect the right of any of the parties
hereto to serve legal process in any other manner permitted by Applicable Law or
affect the right of any of the parties hereto to bring any action or proceeding
against any other party hereto or its properties in the courts of any other
jurisdictions.

 

11.15         Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 -105- 

 

  

11.16         No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees and acknowledges its Affiliates’
understanding that (i) (A) the services regarding this Agreement provided by the
Administrative Agent and/or the Lenders, are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
each of the Administrative Agent and the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

11.17         Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.18         USA PATRIOT Act. The Administrative Agent and each Lender hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.

 

 -106- 

 

  

11.19         Letters of Credit and Swing Line Loans. NOTWITHSTANDING ANY
PROVISIONS OF ANY LOAN DOCUMENT TO THE CONTRARY, INCLUDING, IN PARTICULAR,
SECTIONS 2.03 AND 2.04, BY ITS SIGNATURE BELOW, EACH OF THE PARTIES HERETO
ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT, DURING THE TERM OF THIS AGREEMENT,
THE BORROWER SHALL NOT (AND SHALL NOT BE PERMITTED TO) REQUEST, AND NEITHER THE
L/C ISSUER NOR ANY LENDER SHALL BE UNDER ANY OBLIGATION (NOR HAVE ANY
COMMITMENT) TO ISSUE, MAKE OR OTHERWISE PARTICIPATE IN, ANY LETTER OF CREDIT OR
ANY SWING LINE LOAN.

 

 -107- 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  EQUIFAX INC.       By: /s/ Mark E. Young         Name: Mark E. Young        
Title: Senior Vice President & Treasurer

 

Credit Agreement

 

 

 

  

  SUNTRUST BANK, as   Administrative Agent         By: /s/ Brian M. Lewis      
  Name: Brian M. Lewis         Title: Director

 

Credit Agreement

 

 

 

  

  SUNTRUST BANK, as a Lender, L/C Issuer
and Swing Line Lender         By: /s/ Brian M. Lewis         Name: Brian M.
Lewis         Title: Director

 

Credit Agreement

 

 

 

  

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Peter Thauer        
Name: Peter Thauer         Title: Managing Director

 

Credit Agreement

 

 

 

  

  BANK OF AMERICA, N.A., as a Lender         By: /s/ Jeannette Lu         Name:
Jeannette Lu         Title: Vice President

 

Credit Agreement

 

 

 

 

  WELLS FARGO BANK, N.A., as a Lender         By: /s/ Karen H. McClain        
Name: Karen H. McClain         Title: Managing Director

 

Credit Agreement

 

 

 

  

Disclosure Schedules to the Credit Agreement

 

SCHEDULES

 

2.01 Commitments and Applicable Percentages     5.01(b) Subsidiaries of the
Borrowers     8.02 Liens as of Closing Date     8.03 Debt of Subsidiaries on the
Closing Date     11.02 Administrative Agent’s Office; Certain Addresses for
Notices

 

 1 

 

 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Institution  Total Commitment   %            SunTrust Bank  $200,000,000.00  
 25.0000000% Bank of America, N.A.  $200,000,000.00    25.0000000% JPMorgan
Chase Bank, N.A.  $200,000,000.00    25.0000000% Wells Fargo Bank, N.A. 
$200,000,000.00    25.0000000%             TOTAL  $800,000,000.00  
 100.0000000%

 

 2 

 

 

Schedule 5.01(b)

 

Subsidiaries of the Borrowers

 

Company - Equifax Inc. (a Georgia corporation)

 

The Company owns, directly or indirectly, 100% of the stock of the following
subsidiaries as of October 10, 2015 (all of which are included in the
consolidated financial statements), except as noted in the footnotes below:

 

    State or     Country of Name of Subsidiary   Incorporation       3292637
Nova Scotia Company(26)   Nova Scotia       3292638 Nova Scotia Company(26)  
Nova Scotia       Anakam, Inc.   Delaware       Anakam Information Solutions,
LLC(24)   Delaware       Austin Consolidated Holdings, Inc.   Texas       Beluga
Acquisitions Limited (11)   Guernsey       Compliance Data Center LLC (1)  
Georgia       Computer Ventures, Inc.(1)   Delaware       DataVision Resources,
LLC(2)   Iowa       EFX de Costa Rica, S.A. (17)   Costa Rica       EFX Holdings
Ltd. (16)   Mauritius       Equiecua Analytics Services of Risk S.A. (16)  
Ecuador       Equifax Acquisition Holdings LLC   Georgia       Equifax Americas
B.V. (8)   The Netherlands       Equifax Analytics Private Limited (f/k/a Net
Positive)(22)   India

 

 3 

 

  

Equifax Canada Co. (18)   Nova Scotia       Equifax Canadian Holdings Co. (26)  
Nova Scotia       Equifax Canadian Holdings II Co. (26)   Nova Scotia      
Equifax Commercial Services Ltd. (4)   Republic of Ireland       Equifax
Consumer Services LLC (15)   Georgia       Equifax Decision Systems, B.V. (23)  
The Netherlands       Equifax do Brasil Holdings Ltda.(6)(13)   Brazil      
Equifax do Brasil Ltda. (12)(13)   Brazil       Equifax Ecuador C.A. Buró de
Información Crediticia(19)   Ecuador       Equifax Enterprise Services LLC  
Georgia       Equifax EUA Limited(23)   United Kingdom       Equifax Europe
LLC(26)   Georgia       Equifax Fraude, S.L.(17)   Spain       Equifax Funding
LLC   Georgia       Equifax Information Services LLC   Georgia       Equifax
Information Services of Puerto Rico, Inc.(15)   Georgia       Equifax
Information Technology LLC   Georgia       Equifax Investment (South America)
LLC (6)   Georgia       Equifax Limited (4)   United Kingdom       Equifax
Luxembourg S.À R.L.   Luxembourg       Equifax Luxembourg (No. 2) S.À R.L. (26)
  Luxembourg       Equifax Luxembourg (No. 3) S.À R.L. (14)(21)   Luxembourg    
  Equifax Luxembourg (No. 4) S.À R.L. (25)   Luxembourg       Equifax Luxembourg
(No. 5) S.À R.L. (23)   Luxembourg

 

 4 

 

  

Equifax Luxembourg (No. 6) S.À R.L. (26)   Luxembourg       Equifax Luxembourg
(No. 7) S.À R.L. (23)   Luxembourg       Equifax Luxembourg (No. 8) S.À R.L.  
Luxembourg       Equifax Luxembourg (No. 9) S.À R.L. (10)   Luxembourg      
Equifax Research and Development (Ireland) Limited (23)   Republic of Ireland  
    Equifax Secure Ltd.(1)   United Kingdom       Equifax Software Systems
Private Ltd.(22)   India       Equifax South America LLC (17)   Georgia      
Equifax Spain Holdings S.À R.L. (3)(26)   Luxembourg       Equifax Special
Services LLC (1)   Georgia       Equifax Technology (Ireland) Limited (28)  
Republic of Ireland       Equifax Technology Solutions LLC   Georgia      
Equifax Touchstone Ltd.(4)   United Kingdom       Equifax UK AH Limited (27)  
United Kingdom       Equifax Uruguay S.A. (6)   Uruguay       eThority LLC (2)  
South Carolina       Forseva, LLC (32)   Delaware       IntelliReal LLC  
Colorado       Inversiones Equifax de Chile Ltda.(6)   Chile       IXI
Corporation   Delaware       Net Profit, Inc. (2)   South Carolina      
NettPositive Analytics FZE(22)   UAE       Payments Place Limited (20)   United
Kingdom       Pioneer Holdings Limited (9)   Guernsey

 

 5 

 

  

Propago S.A. (7)   Chile       Rapid Reporting Verification Company, LLC(2)  
Texas       Redbird Insurance, LLC   Missouri       Sawfish Limited (20)  
United Kingdom       Sawfish Insolvency Systems Limited(30)   United Kingdom    
  Servicios Equifax Chile Ltda. (7)   Chile       TALX Corporation(8)   Missouri
      TALX Fastime Services, Inc. (2)   Texas       TALX UCM Services, Inc. (2)
  Missouri       TDX Australia Pty Limited (20)   Australia       TDX Capital
Markets (UK) Limited (20)   United Kingdom       TDX Group Data Matching Limited
(20)   United Kingdom       TDX Group Limited (31)   United Kingdom       TDX
Indigo Iberia SL (20)   Spain       TDX Industry Solutions Limited (30)   United
Kingdom       TDX Latin America SAC(20)(9)   Peru       TDX Trustees Limited
(20)   United Kingdom       The Infocheck Group Ltd. (5)   United Kingdom      
The Insolvency Exchange Limited (20)   United Kingdom       TrustedID, Inc.(15)
  Delaware       TTI Financial 1 Limited (31)   Guernsey       Verdad
Informatica de Costa Rica, S.A.(17)   Costa Rica

 

 6 

 

  

NOTES:

 

Company’s subsidiary Equifax Spain Holdings S.À R.L. (Luxembourg) owns 85.6% of
Equifax Iberica, S.L. (Spain), which owns 95% of ASNEF/Equifax Servicios de
Informacion Sobre Solvencia y Credito S.L. (Spain), 95% of Equifax Plus, S.L.,
and 50% of Credinformacoes Informaçoes de Credito Lda. (Portugal), along with
Equifax Decision Systems, B.V. which owns 25%.

 

Company’s subsidiary Equifax South America LLC owns 16% of Equifax Peru S.A.
(Peru), along with Servicios Equifax Chile Ltda. (Chile) which owns 35%. Equifax
Peru S.A. owns 100% of Acelor SAC (Peru), and 100% of Servicios Integrales de
Informacion S.A. (Peru).

 

Company’s subsidiary Equifax South America LLC owns 76.04% of Equifax
Centroámerica S.A. de C.V. (El Salvador), which owns 100% of Equifax Honduras,
Central de Riesgo Privada, S.A. (Honduras).

 

Company’s subsidiary Equifax Spain Holdings S.À R.L. (Luxembourg) owns 79.49% of
the stock of Organizacion Veraz, S.A. (Argentina), and together these two
entities own 98.9% of Transalud, S.A. (Argentina).

 

Company’s subsidiary Equifax Acquisition Holdings LLC owns 87.7085% of Grupo
Inffinix, S.A. de C.V. (Mexico)(“Grupo”) and all of Grupo’s wholly-owned
subsidiaries, as follows: Inffinix Limited (Hong Kong), Inffinix Software, S.L.
(Spain); Inffinix Software, S.A. de C.V. (Mexico); Inffinix Administración, S.A.
de C.V. (Mexico); Inffinix Assets, S.A. de C.V. (Mexico); Infosistemas
Financieros, S.A. de C.V. (Mexico); and Inffinix Software Comercio, Servicios,
Importação e Expostação, Ltda. (Brazil);

 

Company’s subsidiary Equifax Americas B.V. (the Netherlands) owns 65% of Equifax
Paraguay S.A. (Paraguay).

 

Company’s subsidiary Equifax do Brasil Holdings Ltda. (Brazil) holds 15% of BOA
Vista Servicios S.A. (Brazil).

 

Company’s subsidiary Equifax do Brasil Ltda. (Brazil) holds 9.5% of the stock of
Neuroanalitica Participadoes Ltda. (Brazil), which owns 57% of the stock of
Neurotech Technologica da Informacao S.A. (Brazil).

 



 7 

 

 

Company’s subsidiary Equifax Decision Systems, B.V. (the Netherlands) owns 50%
of Equifax Credit Services LLC (Russia). Equifax Decision Systems, B.V. (the
Netherlands), through its wholly-owned subsidiary, EFX Holdings Limited
(Mauritius), owns of 49.37% of Equifax Credit Information Services Private
Limited (India).

 

Company’s subsidiary TDX Group Limited (United Kingdom) owns 75% of Integrated
Debt Services Ltd. (United Kingdom).

 

Company’s subsidiary Equifax Information Services LLC holds a 33% interest in
Opt-Out Services LLC (Delaware), 33% interest in VantageScore Solutions, LLC
(Delaware), 33% of New Management Services LLC (Delaware), 25% of Online Data
Exchange LLC (Delaware) and 33% of Central Source LLC (Delaware).

 

(1)Subsidiary of Equifax Information Services LLC

 

(2)Subsidiary of TALX Corporation

 

(3)Subsidiary of Equifax Europe LLC

 

(4)Subsidiary of Equifax EUA Ltd.

 

(5)Subsidiary of Equifax Limited

 

(6)Subsidiary of Equifax South America LLC

 

(7)Subsidiary of Inversiones Equifax de Chile Ltda.

 

(8)Subsidiary of Equifax Information Services of Puerto Rico, Inc.

 

(9)Subsidiary of Equifax UK AH Limited

 

(10)Subsidiary of Equifax Luxembourg (No. 8) S.À R.L.

 

(11)Subsidiary of TTI Financial 1 Limited

 

(12)Subsidiary of Equifax do Brasil Holdings Ltda.

 

(13)Subsidiary of Equifax Investment (South America) LLC

 

(14)Subsidiary of Equifax Americas B.V.

 

(15)Subsidiary of Equifax Database Services, Inc.

 

(16)Subsidiary of Equifax Decision Systems, B.V.

 

(17)Subsidiary of Equifax Spain Holdings, S.À R.L.

 

(18)Subsidiary of Equifax Canadian Holdings Co.

 



 8 

 

 

(19)Subsidiary of Servicios Equifax Chile Ltda.

 

(20)Subsidiary of TDX Group Limited

 

(21)Subsidiary of Equifax Luxembourg (No. 4) S.À R.L.

 

(22)Subsidiary of EFX Holdings Ltd.

 

(23)Subsidiary of Equifax Luxembourg (No. 3) S.À R.L.

 

(24)Subsidiary of Anakam, Inc.

 

(25)Subsidiary of Equifax Luxembourg S.À R.L.

 

(26)Subsidiary of Equifax Luxembourg (No. 5) S.À R.L.

 

(27)Subsidiary of Equifax Luxembourg (No. 6) S.À R.L.

 

(28) Subsidiary of Equifax Luxembourg (No. 7) S.À R.L.

 

(29)Reserved

 

(30)Subsidiary of Sawfish Limited

 

(31)Subsidiary of Pioneer Holdings Limited

 

(32)Subsidiary of Equifax Technology Solutions LLC

 

 9 

 

  

Schedule 8.02

 

Liens as of the Closing Date

 

The Liens as of the Closing date are the liens identified on the chart attached
to this Schedule as Attachment I. The liens identified on the chart attached to
this Schedule as Attachment II are frivolous liens, included for disclosure
purposes.

 

 10 

 

  

Schedule 8.03

 

Debt of Subsidiaries on the Closing Date

 

All Debt and Support Obligations of the Company, as a Borrower and Guarantor,
Equifax Limited, as Borrower, Equifax Canada co., as Borrower, and Equifax
Luxembourg S.À.R.L. under the Multi-Year Credit Agreement and all related Loan
Documents.

 

$1,147,500,000 in aggregate principal amount of Debt of the Company under that
certain Indenture dated as of June 29, 1998 by Equifax Inc., as Issuer, and The
Bank of New York Mellon Trust Company, NA. (formerly known as The Bank of New
York Trust Company, NA., as successor to Bank One Trust Company, N.A., which was
successor in interest to The First National Bank of Chicago, as Trustee, and
under all notes (including, without limitation, the Company's 6.90% Debentures
due July 2028, 6.30% Notes due July 2017, 7.0% Notes due July 2037, and 3.30%
Senior Notes due December 15, 2022), bonds and debentures issued by the Company
thereunder and all related loan documents, in each case, as amended,
supplemented or otherwise modified, together with all Debt in respect of any
interest rate swaps entered into in connection with such Debt.

 

Debt in the nature of capital lease obligations incurred in the ordinary course
of business of the Company and its Subsidiaries.

 

All Debt and Support Obligations of the Company and its consolidated
Subsidiaries as disclosed in the most recent consolidated balance sheets (and
related notes) of the Company as disclosed (or incorporated by reference) in the
Company's Form 10-Q for the quarterly period ended September 30, 2015, filed
with the SEC on October 22, 2015.

 

All other Debt of the Company incurred after September 30, 2015, through the
date hereof, in an aggregate principal amount not in excess of $15,000,000.

 

INR 220,000,000 Indian Rupee under that certain Short Term Loan and Overdraft
Facility provided by Bank of America, N.A. Mumbai to Equifax Software Systems
Private Ltd.

 

INR 192,500,000 Indian Rupee under that certain Short Term Loan and Overdraft
Facility provided by Bank of America, N.A. Chennai to Net Positive Business
Analytics Private Limited

 

USD 4,000,000.00 under that certain Short Term Loan and guarantee bank letters
provided by BCP (Bank Credit of Peru) to Equifax Peru S.A.

 



 11 

 

 

Schedule 11.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

COMPANY:

 

Equifax Inc.

1550 Peachtree Street, N.W.

Atlanta, GA 30309

Mail Code: H45

 

Attn: Mark E. Young, SVP & Treasurer

Telephone: 404-885-8226

Telecopy: 404-885-8121

E-mail: mark.young@equifax.com

 

Attn: M. Gabe Bonfield, VP & Assistant Treasurer

Telephone: 404-885-8909

Telecopy: 404-885-8121

E-mail: gabe.bonfield@equifax.com

 

Operations contact:

 

Attention: Tim Butler, Director of Cash Management

Telephone: 404-885-8277

Telecopier: 404-885-8121

E-mail: tim.butler@equifax.com

 

Website Address: www.equifax.com

 

with a copy to:

 

King & Spalding

1185 Avenue of the Americas

New York, NY 10036

Attn: Ellen M. Snare

Telephone: 212-556-2106

Telecopy: 212-556-2222

E-mail: esnare@kslaw.com

 



 12 

 

 

ADMINISTRATIVE AGENT:

 

SunTrust Bank

Mail Code GA-ATL-2020

3333 Peachtree Road NE, 8th Floor

Atlanta, Georgia 30326

Attention: Portfolio Manager

Telecopy Number: (404) 439-7409

 

with a copy to (for informational purposes):

 

SunTrust Bank

Agency Services

303 Peachtree Street N.E., 25th Floor

Mail Code 7662

Atlanta, Georgia 30308

Attention: Doug Weltz

Telecopy Number: (404) 495-2170

 

and

 

Jones Day
1420 Peachtree Street, N.E.
Suite 800
Atlanta, Georgia 30309
Attention: Aldo L. LaFiandra
Telecopy Number: (404) 581-8330

 

 13 

 

  

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____



 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
[__], 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent.

 

The Company hereby requests (select one):

 

¨ A Borrowing of Committed Loans; or

 

¨ A conversion or continuation of Committed Loans.

  

  1. On _______________________________________ (a Business Day).         2. In
the amount of $________________.         3. Comprised of ___________________.

 

[Type of Committed Loan requested]

 

  4. For Eurodollar Rate Committed Loans:  with an Interest Period of [      ]
months.

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 14 

 

  

EXHIBIT B

 

FORM OF NOTE

 

_______________________

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain 364-Day Credit Agreement, dated as of November [__], 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Equifax Inc., a Georgia corporation (the “Company”), the Lenders
from time to time party thereto, and SunTrust Bank, as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

 15 

 

  

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 16 

 

  

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest
Paid This
Date   Outstanding
Principal
Balance This
Date   Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                           



 

 17 

 

  

EXHIBIT C

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

Financial Statement Date:                       , ____    

 

To:SunTrust Bank, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
[__], 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                     of the
Company and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the Company,
and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.          The Company has delivered the year-end audited financial statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.          The Company has delivered the unaudited financial statements
required by Section 6.01(a) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

3.          A review of the activities of the Company during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

 

 18 

 

  

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

5.          The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________________,               .

 

  EQUIFAX INC.         By:           Name:           Title:  

 

 19 

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I. Section 8.01 – Maximum Leverage Ratio.             A. Consolidated Funded
Debt at Statement Date:   $__________             B. Consolidated EBITDA for
four consecutive fiscal quarters ending on the Statement Date (See Schedule 2):
  $__________             C. Leverage Ratio (Line I.A ÷ Line I.B):   ______ :
1.00               Maximum permitted:   3.50:1.001

 



 



1 Replace with “4.00:1.00” if the Company has satisfied the Leverage Ratio
Increase Requirements for the relevant period pursuant to Section 8.01 of the
Agreement.

 

 20 

 



 

For the Quarter/Year ended ___________________(“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA   Quarter
Ended   Quarter
Ended   Quarter
Ended   Quarter
Ended   Twelve
Months
Ended Consolidated
Net Income                     + Consolidated Interest Expense                  
  + Federal and State income tax expense                     + depreciation
expense                     + amortization expense                     + all
other non-cash charges                     = Consolidated EBITDA                
   

 

 21 

 

 

EXHIBIT D-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under its Commitment (including, without limitation, the Letters of Credit and
the Swing Line Loans included in such facilities6) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 





 



2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 Select as appropriate.

5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

6 Include all applicable subfacilities.

 

 22 

 

  

1. Assignor[s]: ______________________________          
______________________________       2. Assignee[s]:
______________________________           ______________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.          Borrower(s):       ______________________________

 

4.          Administrative Agent: SunTrust Bank, as the administrative agent
under the Credit Agreement.

 

5.          Credit Agreement: 364-Day Credit Agreement, dated as of November
[__], 2015, among Equifax Inc., a Georgia corporation, the Lenders from time to
time party thereto, and SunTrust Bank, as Administrative Agent.

 

6.          Assigned Interest[s]:

 

Assignor[s]7   Assignee[s]8  

Aggregate

Amount of

Commitments for all
Lenders9

 

Amount of

Commitments
Assigned

   

Percentage

Assigned of

Commitmentss10

 

 

 

CUSIP

Number

                                $   $     %             $   $     %            
$   $     %    

 

[7.          Trade Date: __________________]11

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 





7 List each Assignor, as appropriate.

8 List each Assignee, as appropriate.

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitments of all
Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 23 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:           Name:           Title:    
      ASSIGNEE   [NAME OF ASSIGNEE]         By:           Name:           Title:
 

 

[Consented to and]12 Accepted:

 

SUNTRUST BANK, as

Administrative Agent

 

By:           Name:           Title:                 [Consented to:]13        
By:           Name:           Title:    

 



 



12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

 24 

 

  

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

EQUIFAX INC.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.06(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 11.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

 25 

 

  

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 26 

 

  

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 



·     (See attached)



 

 27 

 

  

·Lender Administrative Questionnaire

  

Borrower Information     Borrower: Equifax Inc. Amount and Facilities:
$800,000,000 Facility Closing Date: November 2015 Borrower Tax ID#: 58-0401110
Participant Information     Institution:     (As it will appear in documents and
subsequent announcements) Institution Tax ID#:         Please submit an
original, signed tax withholding form for your entity.  

  

  Credit Contact          Admin./Operations Contact         Primary Contact:    
  Title:       Street Address:       City/State/Zip:       Telephone Number:    
  Fax Number:       E-mail Address:               Contact Name:       Phone
Number       Email Address:              

  

Wire Routing Instructions     Bank Name:   ABA Number:   City/State:   Account
Name (OBI):   Account Number:   Beneficiary (BNF)   Ref:      

  

 

·          Administrative Agent Information

 

Operations   Wire Instructions           Primary Contact: Doug Weltz   Bank:
SunTrust Bank Telephone Number: (404) 813-5156   City/State Atlanta, Georgia Fax
Number: (404) 495-2170   ABA #: 061000104 Address: SunTrust Bank, Atlanta  
Credit: Agency Services Operating Account   303 Peachtree Street, 25th Floor  
Account #: 1000022220783   Mail Code 7662   Attention: Doug Weltz   Atlanta,
Georgia 30308   Reference: Equifax Inc. E-mail Address:
Agency.Services@suntrust.com      

  

PLEASE COMPLETE THIS FORM AND FAX TO SUNTRUST AGENCY SERVICES AT (404) 495-2170
OR SEND VIA E-MAIL TO AGENCY.SERVICES@SUNTRUST.COM

 

 28 

 

  

EXHIBIT E

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
[__], 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Dated: __________ ___, _____ [PARTICIPANT]

  

  By:           Name:           Title:  

 

 29 

 



 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
[_], 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



 

Dated: __________ ___, _____ [PARTICIPANT]

  



  By:           Name:           Title:  

  

 30 

 



 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
[_], 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Dated: __________ ___, _____ [LENDER]

  

  By:           Name:           Title:  



 

 31 

 

  

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain 364-Day Credit Agreement, dated as of November
[__], 2015 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement”; the terms defined therein being
used herein as therein defined), among Equifax Inc., a Georgia corporation (the
“Company”), the Lenders from time to time party thereto, and SunTrust Bank, as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Dated: __________ ___, _____ [LENDER]

 



  By:           Name:           Title:  

 

 32 



